
	

113 HR 2 PCS: American Energy Solutions for Lower Costs and More American Jobs Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 601113th CONGRESS
		2d Session
		H. R. 2
		IN THE SENATE OF THE UNITED STATES
		November 12, 2014ReceivedNovember 13, 2014Read the first timeNovember 17, 2014Read the second time and placed on the calendarAN ACT
		To remove Federal Government obstacles to the production of more domestic energy; to ensure
			 transport of that energy reliably to businesses, consumers, and other end
			 users; to lower the cost of energy to consumers; to enable manufacturers
			 and other businesses to access domestically produced energy affordably and
			 reliably in order to create and sustain more secure and well-paying
			 American jobs; and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the American Energy Solutions for Lower Costs and More American Jobs Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Division A—Energy and Commerce
					Title I—Modernizing Infrastructure
					Subtitle A—Northern Route Approval 
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Keystone XL permit approval.
					Sec. 104. Judicial review.
					Sec. 105. American burying beetle.
					Sec. 106. Right-of-way and temporary use permit.
					Sec. 107. Permits for activities in navigable waters.
					Sec. 108. Migratory Bird Treaty Act permit.
					Sec. 109. Oil spill response plan disclosure.
					Subtitle B—Natural Gas Pipeline Permitting Reform
					Sec. 121. Short title.
					Sec. 122. Regulatory approval of natural gas pipeline projects.
					Subtitle C—North American Energy Infrastructure
					Sec. 131. Short title.
					Sec. 132. Finding.
					Sec. 133. Authorization of certain energy infrastructure projects at the national boundary of the
			 United States.
					Sec. 134. Importation or exportation of natural gas to Canada and Mexico.
					Sec. 135. Transmission of electric energy to Canada and Mexico.
					Sec. 136. No Presidential permit required.
					Sec. 137. Modifications to existing projects.
					Sec. 138. Effective date; rulemaking deadlines.
					Sec. 139. Definitions.
					Title II—Maintaining Diverse Electricity Generation and Affordability
					Subtitle A—Energy Consumers Relief
					Sec. 201. Short title.
					Sec. 202. Prohibition against finalizing certain energy-related rules that will cause significant
			 adverse effects to the economy.
					Sec. 203. Reports and determinations prior to promulgating as final certain energy-related rules.
					Sec. 204. Definitions.
					Sec. 205. Prohibition on use of social cost of carbon in analysis.
					Subtitle B—Electricity Security and Affordability
					Sec. 211. Short title.
					Sec. 212. Standards of performance for new fossil fuel-fired electric utility generating units.
					Sec. 213. Congress To set effective date for standards of performance for existing, modified, and
			 reconstructed fossil fuel-fired electric utility generating units.
					Sec. 214. Repeal of earlier rules and guidelines.
					Sec. 215. Definitions.
					Subtitle C—Report on Energy and Water Savings Potential From Thermal Insulation
					Sec. 221. Report on energy and water savings potential from thermal insulation.
					Title III—Unleashing Energy Diplomacy
					Sec. 301. Short title.
					Sec. 302. Action on applications.
					Sec. 303. Public disclosure of export destinations.
					Division B—Natural Resources Committee
					Sec. 201. References.
					Subdivision A—Lowering Gasoline Prices to Fuel an America That Works Act of 2014
					Sec. 1. Short title.
					Title I—Offshore Energy and Jobs
					Subtitle A—Outer Continental Shelf Leasing Program Reforms
					Sec. 10101. Outer Continental Shelf leasing program reforms.
					Sec. 10102. Domestic oil and natural gas production goal.
					Sec. 10103. Development and submittal of new 5-year oil and gas leasing program.
					Sec. 10104. Rule of construction.
					Sec. 10105. Addition of lease sales after finalization of 5-year plan.
					Subtitle B—Directing the President To Conduct New OCS Sales
					Sec. 10201. Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental
			 Shelf offshore Virginia.
					Sec. 10202. South Carolina lease sale.
					Sec. 10203. Southern California existing infrastructure lease sale.
					Sec. 10204. Environmental impact statement requirement.
					Sec. 10205. National defense.
					Sec. 10206. Eastern Gulf of Mexico not included.
					Subtitle C—Equitable Sharing of Outer Continental Shelf Revenues
					Sec. 10301. Disposition of Outer Continental Shelf revenues to coastal States.
					Subtitle D—Reorganization of Minerals Management Agencies of the Department of the Interior
					Sec. 10401. Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant
			 Secretary of Ocean Energy and Safety.
					Sec. 10402. Bureau of Ocean Energy.
					Sec. 10403. Ocean Energy Safety Service.
					Sec. 10404. Office of Natural Resources revenue.
					Sec. 10405. Ethics and drug testing.
					Sec. 10406. Abolishment of Minerals Management Service.
					Sec. 10407. Conforming amendments to Executive Schedule pay rates.
					Sec. 10408. Outer Continental Shelf Energy Safety Advisory Board.
					Sec. 10409. Outer Continental Shelf inspection fees.
					Sec. 10410. Prohibition on action based on National Ocean Policy developed under Executive Order
			 No. 13547.
					Subtitle E—United States Territories
					Sec. 10501. Application of Outer Continental Shelf Lands Act with respect to territories of the
			 United States.
					Subtitle F—Miscellaneous Provisions
					Sec. 10601. Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of
			 2006.
					Sec. 10602. Amount of distributed qualified outer Continental Shelf revenues.
					Sec. 10603. South Atlantic Outer Continental Shelf Planning Area defined.
					Sec. 10604. Enhancing geological and geophysical information for America’s energy future.
					Subtitle G—Judicial Review
					Sec. 10701. Time for filing complaint.
					Sec. 10702. District court deadline.
					Sec. 10703. Ability to seek appellate review.
					Sec. 10704. Limitation on scope of review and relief.
					Sec. 10705. Legal fees.
					Sec. 10706. Exclusion.
					Sec. 10707. Definitions.
					Title II—Onshore Federal Lands and Energy Security
					Subtitle A—Federal Lands Jobs and Energy Security
					Sec. 21001. Short title.
					Sec. 21002. Policies regarding buying, building, and working for America.
					Chapter 1—Onshore oil and gas permit streamlining
					Sec. 21101. Short title.
					Subchapter A—Application for Permits to Drill Process Reform
					Sec. 21111. Permit to drill application timeline.
					Subchapter B—Administrative Protest Documentation Reform
					Sec. 21121. Administrative protest documentation reform.
					Subchapter C—Permit Streamlining
					Sec. 21131. Making pilot offices permanent to improve energy permitting on Federal lands.
					Sec. 21132. Administration of current law.
					Subchapter D—Judicial Review
					Sec. 21141. Definitions.
					Sec. 21142. Exclusive venue for certain civil actions relating to covered energy projects.
					Sec. 21143. Timely filing.
					Sec. 21144. Expedition in hearing and determining the action.
					Sec. 21145. Standard of review.
					Sec. 21146. Limitation on injunction and prospective relief.
					Sec. 21147. Limitation on attorneys’ fees.
					Sec. 21148. Legal standing.
					Subchapter E—Knowing America’s Oil and Gas Resources
					Sec. 21151. Funding oil and gas resource assessments.
					Chapter 2—Oil and gas leasing certainty
					Sec. 21201. Short title.
					Sec. 21202. Minimum acreage requirement for onshore lease sales.
					Sec. 21203. Leasing certainty.
					Sec. 21204. Leasing consistency.
					Sec. 21205. Reduce redundant policies.
					Sec. 21206. Streamlined congressional notification.
					Chapter 3—Oil shale
					Sec. 21301. Short title.
					Sec. 21302. Effectiveness of oil shale regulations, amendments to resource management plans, and
			 record of decision.
					Sec. 21303. Oil shale leasing.
					Chapter 4—Miscellaneous provisions
					Sec. 21401. Rule of construction.
					Subtitle B—Planning for American Energy
					Sec. 22001. Short title.
					Sec. 22002. Onshore domestic energy production strategic plan.
					Subtitle C—National Petroleum Reserve in Alaska access
					Sec. 23001. Short title.
					Sec. 23002. Sense of Congress and reaffirming national policy for the National Petroleum Reserve in
			 Alaska.
					Sec. 23003. National Petroleum Reserve in Alaska: lease sales.
					Sec. 23004. National Petroleum Reserve in Alaska: planning and permitting pipeline and road
			 construction.
					Sec. 23005. Issuance of a new integrated activity plan and environmental impact statement.
					Sec. 23006. Departmental accountability for development.
					Sec. 23007. Deadlines under new proposed integrated activity plan.
					Sec. 23008. Updated resource assessment.
					Subtitle D—BLM Live Internet Auctions
					Sec. 24001. Short title.
					Sec. 24002. Internet-based onshore oil and gas lease sales.
					Subtitle E—Native American Energy
					Sec. 25001. Short title.
					Sec. 25002. Appraisals.
					Sec. 25003. Standardization.
					Sec. 25004. Environmental reviews of major Federal actions on Indian lands.
					Sec. 25005. Judicial review.
					Sec. 25006. Tribal biomass demonstration project.
					Sec. 25007. Tribal resource management plans.
					Sec. 25008. Leases of restricted lands for the Navajo Nation.
					Sec. 25009. Nonapplicability of certain rules.
					Title III—Miscellaneous provisions
					Sec. 30101. Establishment of Office of Energy Employment and Training.
					Subdivision B—Bureau of Reclamation Conduit Hydropower Development Equity and Jobs Act
					Sec. 1. Short title.
					Sec. 2. Amendment.
					Subdivision C—Central Oregon Jobs and Water Security Act
					Sec. 1. Short title.
					Sec. 2. Wild and Scenic River; Crooked, Oregon.
					Sec. 3. City of Prineville Water Supply.
					Sec. 4. First fill protection.
					Sec. 5. Ochoco Irrigation District.
					Subdivision D—State Authority For Hydraulic Fracturing Regulation; EPA Hydraulic Fracturing
			 Research
					Title I—State Authority For Hydraulic Fracturing Regulation
					Sec. 101. Short title.
					Sec. 102. State authority for hydraulic fracturing regulation.
					Sec. 103. Government Accountability Office study.
					Sec. 104. Tribal authority on trust land.
					Title II—EPA HYDRAULIC FRACTURING RESEARCH
					Sec. 201. Short title.
					Sec. 202. EPA hydraulic fracturing research.
					Title III—Miscellaneous provisions
					Sec. 301. Review of State activities.
					Subdivision E—Preventing Government Waste and Protecting Coal Mining Jobs in America
					Sec. 1. Short title.
					Sec. 2. Incorporation of surface mining stream buffer zone rule into State programs.
					Division C—Judiciary
					Sec. 1. Short title.
					Sec. 2. Coordination of agency administrative operations for efficient decisionmaking.
				
			AEnergy and Commerce
			IModernizing Infrastructure
				ANorthern Route Approval 
					101.Short titleThis subtitle may be cited as the Northern Route Approval Act.
					102.FindingsThe Congress finds the following:
						(1)To maintain our Nation’s competitive edge and ensure an economy built to last, the United States
			 must have fast, reliable, resilient, and environmentally sound means of
			 moving energy. In a global economy, we will compete for the world’s
			 investments based in significant part on the quality of our
			 infrastructure. Investing in the Nation’s infrastructure provides
			 immediate and long-term economic benefits for local communities and the
			 Nation as a whole.
						(2)The delivery of oil from Canada, a close ally not only in proximity but in shared values and
			 ideals, to domestic markets is in the national interest because of the
			 need to lessen dependence upon insecure foreign sources.
						(3)The Keystone XL pipeline would provide both short-term and long-term employment opportunities and
			 related labor income benefits, such as government revenues associated with
			 taxes.
						(4)The State of Nebraska has thoroughly reviewed and approved the proposed Keystone XL pipeline
			 reroute, concluding that the concerns of Nebraskans have had a major
			 influence on the pipeline reroute and that the reroute will have minimal
			 environmental impacts.
						(5)The Keystone XL is in much the same position today as the Alaska Pipeline in 1973 prior to
			 congressional action. Once again, the Federal regulatory process remains
			 an insurmountable obstacle to a project that is likely to reduce oil
			 imports from insecure foreign sources.
						103.Keystone XL permit approvalNotwithstanding Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3, United States Code, and any other Executive order or provision of law, no Presidential
			 permit shall be required for the pipeline described in the application
			 filed on May 4, 2012, by TransCanada Keystone Pipeline, L.P. to the
			 Department of State for the Keystone XL pipeline, as supplemented to
			 include the Nebraska reroute evaluated in the Final Evaluation Report
			 issued by the Nebraska Department of Environmental Quality in January 2013
			 and approved by the Nebraska governor. The final environmental impact
			 statement issued by the Secretary of State on January 31, 2014, coupled
			 with the Final Evaluation Report described in the previous sentence, shall
			 be considered to satisfy all requirements of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and of the National Historic Preservation Act (16 U.S.C. 470 et seq.).
					104.Judicial review
						(a)Exclusive jurisdictionExcept for review by the Supreme Court on writ of certiorari, the United States Court of Appeals
			 for the District of Columbia Circuit shall have original and exclusive
			 jurisdiction to determine—
							(1)the validity of any final order or action (including a failure to act) of any Federal agency or
			 officer with respect to issuance of a permit relating to the construction
			 or maintenance of the Keystone XL pipeline, including any final order or
			 action deemed to be taken, made, granted, or issued;
							(2)the constitutionality of any provision of this subtitle, or any decision or action taken, made,
			 granted, or issued, or deemed to be taken, made, granted, or issued under
			 this subtitle; or
							(3)the adequacy of any environmental impact statement prepared under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), or of any analysis under any other Act, with respect to any action taken, made, granted, or
			 issued, or deemed to be taken, made, granted, or issued under this
			 subtitle.
							(b)Deadline for filing claimA claim arising under this subtitle may be brought not later than 60 days after the date of the
			 decision or action giving rise to the claim.
						(c)Expedited considerationThe United States Court of Appeals for the District of Columbia Circuit shall set any action
			 brought under subsection (a) for expedited consideration, taking into
			 account the national interest of enhancing national energy security by
			 providing access to the significant oil reserves in Canada that are needed
			 to meet the demand for oil.
						105.American burying beetle
						(a)FindingsThe Congress finds that—
							(1)environmental reviews performed for the Keystone XL pipeline project satisfy the requirements of
			 section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) in its entirety; and
							(2)for purposes of that Act, the Keystone XL pipeline project will not jeopardize the continued
			 existence of the American burying beetle or destroy or adversely modify
			 American burying beetle critical habitat.
							(b)Biological opinionThe Secretary of the Interior is deemed to have issued a written statement setting forth the
			 Secretary’s opinion containing such findings under section 7(b)(1)(A) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(1)(A)) and any taking of the American burying beetle that is incidental to the construction or operation
			 and maintenance of the Keystone XL pipeline as it may be ultimately
			 defined in its entirety, shall not be considered a prohibited taking of
			 such species under such Act.
						106.Right-of-way and temporary use permitThe Secretary of the Interior is deemed to have granted or issued a grant of right-of-way and
			 temporary use permit under section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), as set forth in the application tendered to the Bureau of Land Management for the Keystone XL
			 pipeline.
					107.Permits for activities in navigable waters
						(a)Issuance of permitsThe Secretary of the Army, not later than 90 days after receipt of an application therefor, shall
			 issue all permits under section 404 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1344) and section 10 of the Act of March 3, 1899 (33 U.S.C. 403; commonly known as the Rivers and Harbors Appropriations Act of 1899), necessary for the
			 construction, operation, and maintenance of the pipeline described in the
			 May 4, 2012, application referred to in section 103, as supplemented by
			 the Nebraska reroute. The application shall be based on the administrative
			 record for the pipeline as of the date of enactment of this Act, which
			 shall be considered complete.
						(b)Waiver of procedural requirementsThe Secretary may waive any procedural requirement of law or regulation that the Secretary
			 considers desirable to waive in order to accomplish the purposes of this
			 section.
						(c)Issuance in absence of action by the SecretaryIf the Secretary has not issued a permit described in subsection (a) on or before the last day of
			 the 90-day period referred to in subsection (a), the permit shall be
			 deemed issued under section 404 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (33 U.S.C. 403), as appropriate, on the day following such last day.
						(d)LimitationThe Administrator of the Environmental Protection Agency may not prohibit or restrict an activity
			 or use of an area that is authorized under this section.
						108.Migratory Bird Treaty Act permitThe Secretary of the Interior is deemed to have issued a special purpose permit under the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.), as described in the application filed with the United States Fish and Wildlife Service for the
			 Keystone XL pipeline on January 11, 2013.
					109.Oil spill response plan disclosure
						(a)In generalAny pipeline owner or operator required under Federal law to develop an oil spill response plan for
			 the Keystone XL pipeline shall make such plan available to the Governor of
			 each State in which such pipeline operates to assist with emergency
			 response preparedness.
						(b)UpdatesA pipeline owner or operator required to make available to a Governor a plan under subsection (a)
			 shall make available to such Governor any update of such plan not later
			 than 7 days after the date on which such update is made.
						BNatural Gas Pipeline Permitting Reform
					121.Short titleThis subtitle may be cited as the Natural Gas Pipeline Permitting Reform Act.
					122.Regulatory approval of natural gas pipeline projectsSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended by adding at the end the following new subsection:
						
							(i)
								(1)The Commission shall approve or deny an application for a certificate of public convenience and
			 necessity for a prefiled project not later than 12 months after receiving
			 a complete application that is ready to be processed, as defined by the
			 Commission by regulation.
								(2)The agency responsible for issuing any license, permit, or approval required under Federal law in
			 connection with a prefiled project for which a certificate of public
			 convenience and necessity is sought under this Act shall approve or deny
			 the issuance of the license, permit, or approval not later than 90 days
			 after the Commission issues its final environmental document relating to
			 the project.
								(3)The Commission may extend the time period under paragraph (2) by 30 days if an agency demonstrates
			 that it cannot otherwise complete the process required to approve or deny
			 the license, permit, or approval, and therefor will be compelled to deny
			 the license, permit, or approval. In granting an extension under this
			 paragraph, the Commission may offer technical assistance to the agency as
			 necessary to address conditions preventing the completion of the review of
			 the application for the license, permit, or approval.
								(4)If an agency described in paragraph (2) does not approve or deny the issuance of the license,
			 permit, or approval within the time period specified under paragraph (2)
			 or (3), as applicable, such license, permit, or approval shall take effect
			 upon the expiration of 30 days after the end of such period. The
			 Commission shall incorporate into the terms of such license, permit, or
			 approval any conditions proffered by the agency described in paragraph (2)
			 that the Commission does not find are inconsistent with the final
			 environmental document.
								(5)For purposes of this subsection, the term prefiled project means a project for the siting, construction, expansion, or operation of a natural gas pipeline
			 with respect to which a prefiling docket number has been assigned by the
			 Commission pursuant to a prefiling process established by the Commission
			 for the purpose of facilitating the formal application process for
			 obtaining a certificate of public convenience and necessity..
					CNorth American Energy Infrastructure
					131.Short titleThis subtitle may be cited as the North American Energy Infrastructure Act.
					132.FindingCongress finds that the United States should establish a more uniform, transparent, and modern
			 process for the construction, connection, operation, and maintenance of
			 oil and natural gas pipelines and electric transmission facilities for the
			 import and export of oil and natural gas and the transmission of
			 electricity to and from Canada and Mexico, in pursuit of a more secure and
			 efficient North American energy market.
					133.Authorization of certain energy infrastructure projects at the national boundary of the United
			 States
						(a)AuthorizationExcept as provided in subsection (c) and section 137, no person may construct, connect, operate, or
			 maintain a cross-border segment of an oil pipeline or electric
			 transmission facility for the import or export of oil or the transmission
			 of electricity to or from Canada or Mexico without obtaining a certificate
			 of crossing for the construction, connection, operation, or maintenance of
			 the cross-border segment under this section.
						(b)Certificate of crossing
							(1)RequirementNot later than 120 days after final action is taken under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) with respect to a cross-border segment for which a request is received under this section, the
			 relevant official identified under paragraph (2), in consultation with
			 appropriate Federal agencies, shall issue a certificate of crossing for
			 the cross-border segment unless the relevant official finds that the
			 construction, connection, operation, or maintenance of the cross-border
			 segment is not in the public interest of the United States.
							(2)Relevant officialThe relevant official referred to in paragraph (1) is—
								(A)the Secretary of State with respect to oil pipelines; and
								(B)the Secretary of Energy with respect to electric transmission facilities.
								(3)Additional requirement for electric transmission facilitiesIn the case of a request for a certificate of crossing for the construction, connection, operation,
			 or maintenance of a cross-border segment of an electric transmission
			 facility, the Secretary of Energy shall require, as a condition of issuing
			 the certificate of crossing for the request under paragraph (1), that the
			 cross-border segment of the electric transmission facility be constructed,
			 connected, operated, or maintained consistent with all applicable policies
			 and standards of—
								(A)the Electric Reliability Organization and the applicable regional entity; and
								(B)any Regional Transmission Organization or Independent System Operator with operational or
			 functional control over the cross-border segment of the electric
			 transmission facility.
								(c)ExclusionsThis section shall not apply to any construction, connection, operation, or maintenance of a
			 cross-border segment of an oil pipeline or electric transmission facility
			 for the import or export of oil or the transmission of electricity to or
			 from Canada or Mexico—
							(1)if the cross-border segment is operating for such import, export, or transmission as of the date of
			 enactment of this Act;
							(2)if a permit described in section 136 for such construction, connection, operation, or maintenance
			 has been issued;
							(3)if a certificate of crossing for such construction, connection, operation, or maintenance has
			 previously been issued under this section; or
							(4)if an application for a permit described in section 136 for such construction, connection,
			 operation, or maintenance is pending on the date of enactment of this Act,
			 until the earlier of—
								(A)the date on which such application is denied; or
								(B)July 1, 2016.
								(d)Effect of other laws
							(1)Application to projectsNothing in this section or section 137 shall affect the application of any other Federal statute to
			 a project for which a certificate of crossing for the construction,
			 connection, operation, or maintenance of a cross-border segment is sought
			 under this section.
							(2)Natural Gas ActNothing in this section or section 137 shall affect the requirement to obtain approval or
			 authorization under sections 3 and 7 of the Natural Gas Act for the
			 siting, construction, or operation of any facility to import or export
			 natural gas.
							(3)Energy Policy and Conservation ActNothing in this section or section 137 shall affect the authority of the President under section
			 103(a) of the Energy Policy and Conservation Act.
							134.Importation or exportation of natural gas to Canada and MexicoSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by adding at the end the following: No order is required under subsection (a) to authorize the export or import of any natural gas to
			 or from Canada or Mexico..
					135.Transmission of electric energy to Canada and Mexico
						(a)Repeal of requirement To secure orderSection 202(e) of the Federal Power Act (16 U.S.C. 824a(e)) is repealed.
						(b)Conforming amendments
							(1)State regulationsSection 202(f) of the Federal Power Act (16 U.S.C. 824a(f)) is amended by striking insofar as such State regulation does not conflict with the exercise of the Commission’s powers
			 under or relating to subsection 202(e).
							(2)Seasonal diversity electricity exchangeSection 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the
			 Federal Power Act and all that follows through the period at the end and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not
			 impair the sufficiency of electric supply within the United States or
			 would not impede or tend to impede the coordination in the public interest
			 of facilities subject to the jurisdiction of the Secretary..
							136.No Presidential permit requiredNo Presidential permit (or similar permit) required under Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3, United States Code, Executive Order No. 12038, Executive Order No. 10485, or any other
			 Executive order shall be necessary for the construction, connection,
			 operation, or maintenance of an oil or natural gas pipeline or electric
			 transmission facility, or any cross-border segment thereof.
					137.Modifications to existing projectsNo certificate of crossing under section 133, or permit described in section 136, shall be required
			 for a modification to the construction, connection, operation, or
			 maintenance of an oil or natural gas pipeline or electric transmission
			 facility—
						(1)that is operating for the import or export of oil or natural gas or the transmission of electricity
			 to or from Canada or Mexico as of the date of enactment of the Act;
						(2)for which a permit described in section 136 for such construction, connection, operation, or
			 maintenance has been issued; or
						(3)for which a certificate of crossing for the cross-border segment of the pipeline or facility has
			 previously been issued under section 133.
						138.Effective date; rulemaking deadlines
						(a)Effective dateSections 133 through 137, and the amendments made by such sections, shall take effect on July 1,
			 2015.
						(b)Rulemaking deadlinesEach relevant official described in section 133(b)(2) shall—
							(1)not later than 180 days after the date of enactment of this Act, publish in the Federal Register
			 notice of a proposed rulemaking to carry out the applicable requirements
			 of section 133; and
							(2)not later than 1 year after the date of enactment of this Act, publish in the Federal Register a
			 final rule to carry out the applicable requirements of section 133.
							139.DefinitionsIn this subtitle—
						(1)the term cross-border segment means the portion of an oil or natural gas pipeline or electric transmission facility that is
			 located at the national boundary of the United States with either Canada
			 or Mexico;
						(2)the term modification includes a reversal of flow direction, change in ownership, volume expansion, downstream or
			 upstream interconnection, or adjustment to maintain flow (such as a
			 reduction or increase in the number of pump or compressor stations);
						(3)the term natural gas has the meaning given that term in section 2 of the Natural Gas Act (15 U.S.C. 717a);
						(4)the term oil means petroleum or a petroleum product;
						(5)the terms Electric Reliability Organization and regional entity have the meanings given those terms in section 215 of the Federal Power Act (16 U.S.C. 824o); and
						(6)the terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796).
						IIMaintaining Diverse Electricity Generation and Affordability
				AEnergy Consumers Relief
					201.Short titleThis subtitle may be cited as the Energy Consumers Relief Act of 2014.
					202.Prohibition against finalizing certain energy-related rules that will cause significant adverse
			 effects to the economyNotwithstanding any other provision of law, the Administrator of the Environmental Protection
			 Agency may not promulgate as final an energy-related rule that is
			 estimated to cost more than $1 billion if the Secretary of Energy
			 determines under section 203(3) that the rule will cause significant
			 adverse effects to the economy.
					203.Reports and determinations prior to promulgating as final certain energy-related rulesBefore promulgating as final any energy-related rule that is estimated to cost more than $1
			 billion:
						(1)Report to CongressThe Administrator of the Environmental Protection Agency shall submit to Congress a report (and
			 transmit a copy to the Secretary of Energy) containing—
							(A)a copy of the rule;
							(B)a concise general statement relating to the rule;
							(C)an estimate of the total costs of the rule, including the direct costs and indirect costs of the
			 rule;
							(D)
								(i)an estimate of the total benefits of the rule and when such benefits are expected to be realized;
								(ii)a description of the modeling, the calculations, the assumptions, and the limitations due to
			 uncertainty, speculation, or lack of information associated with the
			 estimates under this subparagraph; and
								(iii)a certification that all data and documents relied upon by the Agency in developing such estimates—
									(I)have been preserved; and
									(II)are available for review by the public on the Agency’s Web site, except to the extent to which
			 publication of such data and documents would constitute disclosure of
			 confidential information in violation of applicable Federal law;
									(E)an estimate of the increases in energy prices, including potential increases in gasoline or
			 electricity prices for consumers, that may result from implementation or
			 enforcement of the rule; and
							(F)a detailed description of the employment effects, including potential job losses and shifts in
			 employment, that may result from implementation or enforcement of the
			 rule.
							(2)Initial determination on increases and impactsThe Secretary of Energy, in consultation with the Federal Energy Regulatory Commission and the
			 Administrator of the Energy Information Administration, shall prepare an
			 independent analysis to determine whether the rule will cause—
							(A)any increase in energy prices for consumers, including low-income households, small businesses, and
			 manufacturers;
							(B)any impact on fuel diversity of the Nation’s electricity generation portfolio or on national,
			 regional, or local electric reliability;
							(C)any adverse effect on energy supply, distribution, or use due to the economic or technical
			 infeasibility of implementing the rule; or
							(D)any other adverse effect on energy supply, distribution, or use (including a shortfall in supply
			 and increased use of foreign supplies).
							(3)Subsequent determination on adverse effects to the economyIf the Secretary of Energy determines, under paragraph (2), that the rule will cause an increase,
			 impact, or effect described in such paragraph, then the Secretary, in
			 consultation with the Administrator of the Environmental Protection
			 Agency, the Secretary of Commerce, the Secretary of Labor, and the
			 Administrator of the Small Business Administration, shall—
							(A)determine whether the rule will cause significant adverse effects to the economy, taking into
			 consideration—
								(i)the costs and benefits of the rule and limitations in calculating such costs and benefits due to
			 uncertainty, speculation, or lack of information; and
								(ii)the positive and negative impacts of the rule on economic indicators, including those related to
			 gross domestic product, unemployment, wages, consumer prices, and business
			 and manufacturing activity; and
								(B)publish the results of such determination in the Federal Register.
							204.DefinitionsIn this subtitle:
						(1)The terms direct costs and indirect costs have the meanings given such terms in chapter 8 of the Environmental Protection Agency’s Guidelines for Preparing Economic Analyses dated December 17, 2010.
						(2)The term energy-related rule that is estimated to cost more than $1 billion means a rule of the Environmental Protection Agency that—
							(A)regulates any aspect of the production, supply, distribution, or use of energy or provides for such
			 regulation by States or other governmental entities; and
							(B)is estimated by the Administrator of the Environmental Protection Agency or the Director of the
			 Office of Management and Budget to impose direct costs and indirect costs,
			 in the aggregate, of more than $1,000,000,000.
							(3)The term rule has the meaning given to such term in section 551 of title 5, United States Code.
						205.Prohibition on use of social cost of carbon in analysis
						(a)In generalNotwithstanding any other provision of law or any executive order, the Administrator of the
			 Environmental Protection Agency may not use the social cost of carbon in
			 order to incorporate social benefits of reducing carbon dioxide emissions,
			 or for any other reason, in any cost-benefit analysis relating to an
			 energy-related rule that is estimated to cost more than $1 billion unless
			 and until a Federal law is enacted authorizing such use.
						(b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in
			 May 2013, or any successor or substantially related document, or any other
			 estimate of the monetized damages associated with an incremental increase
			 in carbon dioxide emissions in a given year.
						BElectricity Security and Affordability
					211.Short titleThis subtitle may be cited as the Electricity Security and Affordability Act.
					212.Standards of performance for new fossil fuel-fired electric utility generating units
						(a)LimitationThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any
			 proposed or final rule under section 111 of the Clean Air Act (42 U.S.C. 7411) that establishes a standard of performance for emissions of any greenhouse gas from any new
			 source that is a fossil fuel-fired electric utility generating unit unless
			 such rule meets the requirements under subsections (b) and (c).
						(b)RequirementsIn issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources that
			 are fossil fuel-fired electric utility generating units, the Administrator
			 of the Environmental Protection Agency (for purposes of establishing such
			 standards)—
							(1)shall separate sources fueled with coal and natural gas into separate categories; and
							(2)shall not set a standard based on the best system of emission reduction for new sources within a
			 fossil-fuel category unless—
								(A)such standard has been achieved on average for at least one continuous 12-month period (excluding
			 planned outages) by each of at least 6 units within such category—
									(i)each of which is located at a different electric generating station in the United States;
									(ii)which, collectively, are representative of the operating characteristics of electric generation at
			 different locations in the United States; and
									(iii)each of which is operated for the entire 12-month period on a full commercial basis; and
									(B)no results obtained from any demonstration project are used in setting such standard.
								(c)Coal having a heat content of 8300 or less British Thermal Units per pound
							(1)Separate subcategoryIn carrying out subsection (b)(1), the Administrator of the Environmental Protection Agency shall
			 establish a separate subcategory for new sources that are fossil
			 fuel-fired electric utility generating units using coal with an average
			 heat content of 8300 or less British Thermal Units per pound.
							(2)StandardNotwithstanding subsection (b)(2), in issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources in
			 such subcategory, the Administrator of the Environmental Protection Agency
			 shall not set a standard based on the best system of emission reduction
			 unless—
								(A)such standard has been achieved on average for at least one continuous 12-month period (excluding
			 planned outages) by each of at least 3 units within such subcategory—
									(i)each of which is located at a different electric generating station in the United States;
									(ii)which, collectively, are representative of the operating characteristics of electric generation at
			 different locations in the United States; and
									(iii)each of which is operated for the entire 12-month period on a full commercial basis; and
									(B)no results obtained from any demonstration project are used in setting such standard.
								(d)TechnologiesNothing in this section shall be construed to preclude the issuance, implementation, or enforcement
			 of a standard of performance that—
							(1)is based on the use of one or more technologies that are developed in a foreign country, but has
			 been demonstrated to be achievable at fossil fuel-fired electric utility
			 generating units in the United States; and
							(2)meets the requirements of subsection (b) and (c), as applicable.
							213.Congress To set effective date for standards of performance for existing, modified, and
			 reconstructed fossil fuel-fired electric utility generating units
						(a)ApplicabilityThis section applies with respect to any rule or guidelines issued by the Administrator of the
			 Environmental Protection Agency under section 111 of the Clean Air Act (42 U.S.C. 7411) that—
							(1)establish any standard of performance for emissions of any greenhouse gas from any modified or
			 reconstructed source that is a fossil fuel-fired electric utility
			 generating unit; or
							(2)apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired
			 electric utility generating unit.
							(b)Congress To set effective dateA rule or guidelines described in subsection (a) shall not take effect unless a Federal law is
			 enacted specifying such rule’s or guidelines’ effective date.
						(c)ReportingA rule or guidelines described in subsection (a) shall not take effect unless the Administrator of
			 the Environmental Protection Agency has submitted to Congress a report
			 containing each of the following:
							(1)The text of such rule or guidelines.
							(2)The economic impacts of such rule or guidelines, including the potential effects on—
								(A)economic growth, competitiveness, and jobs in the United States;
								(B)electricity ratepayers, including low-income ratepayers in affected States;
								(C)required capital investments and projected costs for operation and maintenance of new equipment
			 required to be installed; and
								(D)the global economic competitiveness of the United States.
								(3)The amount of greenhouse gas emissions that such rule or guidelines are projected to reduce as
			 compared to overall global greenhouse gas emissions.
							(d)ConsultationIn carrying out subsection (c), the Administrator of the Environmental Protection Agency shall
			 consult with the Administrator of the Energy Information Administration,
			 the Comptroller General of the United States, the Director of the National
			 Energy Technology Laboratory, and the Under Secretary of Commerce for
			 Standards and Technology.
						214.Repeal of earlier rules and guidelinesThe following rules and guidelines shall be of no force or effect, and shall be treated as though
			 such rules and guidelines had never been issued:
						(1)The proposed rule—
							(A)entitled Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility
			 Generating Units, published at 77 Fed. Reg. 22392 (April 13, 2012); and
							(B)withdrawn pursuant to the notice entitled Withdrawal of Proposed Standards of Performance for Greenhouse Gas Emissions From New Stationary
			 Sources: Electric Utility Generating Units, published at 79 Fed. Reg. 1352 (January 8, 2014).
							(2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions From New Stationary Sources: Electric Utility
			 Generating Units, published at 79 Fed. Reg. 1430 (January 8, 2014).
						(3)With respect to the proposed rules described in paragraphs (1) and (2), any successor or
			 substantially similar proposed or final rule that—
							(A)is issued prior to the date of the enactment of this Act;
							(B)is applicable to any new source that is a fossil fuel-fired electric utility generating unit; and
							(C)does not meet the requirements under subsections (b) and (c) of section 212.
							(4)The proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating
			 Units, published at 79 Fed. Reg. 34830 (June 18, 2014).
						(5)The proposed rule entitled Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Utility
			 Generating Units, published at 79 Fed. Reg. 34960 (June 18, 2014).
						(6)With respect to the proposed rules described in paragraphs (4) and (5), any successor or
			 substantially similar proposed or final rule that—
							(A)is issued prior to the date of the enactment of this Act; and
							(B)is applicable to any existing, modified, or reconstructed source that is a fossil fuel-fired
			 electric utility generating unit.
							215.DefinitionsIn this subtitle:
						(1)Demonstration projectThe term demonstration project means a project to test or demonstrate the feasibility of carbon capture and storage technologies
			 that has received Federal Government funding or financial assistance.
						(2)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except such term shall not include any modified source.
						(3)Greenhouse gasThe term greenhouse gas means any of the following:
							(A)Carbon dioxide.
							(B)Methane.
							(C)Nitrous oxide.
							(D)Sulfur hexafluoride.
							(E)Hydrofluorocarbons.
							(F)Perfluorocarbons.
							(4)ModificationThe term modification has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
						(5)Modified sourceThe term modified source means any stationary source, the modification of which is commenced after the date of the
			 enactment of this Act.
						(6)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except that such term shall not include any modified source.
						CReport on Energy and Water Savings Potential From Thermal Insulation
					221.Report on energy and water savings potential from thermal insulation
						(a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with appropriate Federal agencies and relevant stakeholders,
			 shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report on the impact of thermal insulation on both
			 energy and water use systems for potable hot and chilled water in Federal
			 buildings, and the return on investment of installing such insulation.
						(b)ContentsThe report shall include—
							(1)an analysis based on the cost of municipal or regional water for delivered water and the avoided
			 cost of new water; and
							(2)a summary of energy and water savings, including short term and long term (20 years) projections of
			 such savings.
							IIIUnleashing Energy Diplomacy
				301.Short titleThis title may be cited as the Domestic Prosperity and Global Freedom Act.
				302.Action on applications
					(a)Decision deadlineFor proposals that must also obtain authorization from the Federal Energy Regulatory Commission or
			 the United States Maritime Administration to site, construct, expand, or
			 operate LNG export facilities, the Department of Energy shall issue a
			 final decision on any application for the authorization to export natural
			 gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) not later than 30 days after the later of—
						(1)the conclusion of the review to site, construct, expand, or operate the LNG facilities required by
			 the National Environmental Policy Act of 1969 (42 U.S. C. 4321 et seq.);
			 or
						(2)the date of enactment of this Act.
						(b)Conclusion of reviewFor purposes of subsection (a), review required by the National Environmental Policy Act of 1969
			 shall be considered concluded—
						(1)for a project requiring an Environmental Impact Statement, 30 days after publication of a Final
			 Environmental Impact Statement;
						(2)for a project for which an Environmental Assessment has been prepared, 30 days after publication by
			 the Department of Energy of a Finding of No Significant Impact; and
						(3)upon a determination by the lead agency that an application is eligible for a categorical exclusion
			 pursuant National Environmental Policy Act of 1969 implementing
			 regulations.
						(c)Judicial action
						(1)The United States Court of Appeals for the circuit in which the export facility will be located
			 pursuant to an application described in subsection (a) shall have original
			 and exclusive jurisdiction over any civil action for the review of—
							(A)an order issued by the Department of Energy with respect to such application; or
							(B)the Department of Energy’s failure to issue a final decision on such application.
							(2)If the Court in a civil action described in paragraph (1) finds that the Department of Energy has
			 failed to issue a final decision on the application as required under
			 subsection (a), the Court shall order the Department of Energy to issue
			 such final decision not later than 30 days after the Court’s order.
						(3)The Court shall set any civil action brought under this subsection for expedited consideration and
			 shall set the matter on the docket as soon as practical after the filing
			 date of the initial pleading.
						303.Public disclosure of export destinationsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:
					
						(g)Public Disclosure of LNG Export DestinationsAs a condition for approval of any authorization to export LNG, the Secretary of Energy shall
			 require the applicant to publicly disclose the specific destination or
			 destinations of any such authorized LNG exports..
				BNatural Resources Committee
			201.ReferencesExcept as expressly provided otherwise, any reference to this Act in any subdivision of this division shall be treated as referring only to the provisions of that
			 subdivision.
			ALowering Gasoline Prices to Fuel an America That Works Act of 2014
				1.Short titleThis subdivision may be cited as the Lowering Gasoline Prices to Fuel an America That Works Act of 2014.
				IOffshore Energy and Jobs
					AOuter Continental Shelf Leasing Program Reforms
						10101.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following:
							
								(5)
									(A)In each oil and gas leasing program under this section, the Secretary shall make available for
			 leasing and conduct lease sales including at least 50 percent of the
			 available unleased acreage within each outer Continental Shelf planning
			 area considered to have the largest undiscovered, technically recoverable
			 oil and gas resources (on a total btu basis) based upon the most recent
			 national geologic assessment of the outer Continental Shelf, with an
			 emphasis on offering the most geologically prospective parts of the
			 planning area.
									(B)The Secretary shall include in each proposed oil and gas leasing program under this section any
			 State subdivision of an outer Continental Shelf planning area that the
			 Governor of the State that represents that subdivision requests be made
			 available for leasing. The Secretary may not remove such a subdivision
			 from the program until publication of the final program, and shall include
			 and consider all such subdivisions in any environmental review conducted
			 and statement prepared for such program under section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
									(C)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a
			 proposed lease sale, and that has not otherwise been made unavailable for
			 leasing by law.
									(6)
									(A)In the 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer
			 Continental Shelf planning areas that—
										(i)are estimated to contain more than 2,500,000,000 barrels of oil; or
										(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
										(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document
			 entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas
			 Resources of the Nation’s Outer Continental Shelf, 2006..
						10102.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as follows:
							
								(b)Domestic oil and natural gas production goal–
									(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary
			 shall determine a domestic strategic production goal for the development
			 of oil and natural gas as a result of that program. Such goal shall be—
										(A)the best estimate of the possible increase in domestic production of oil and natural gas from the
			 outer Continental Shelf;
										(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the
			 United States on foreign energy; and
										(C)focused on the production increases achieved by the leasing program at the end of the 15-year
			 period beginning on the effective date of the program.
										(2)Program goalFor purposes of the 5-year oil and gas leasing program, the production goal referred to in
			 paragraph (1) shall be an increase by 2032 of—
										(A)no less than 3,000,000 barrels in the amount of oil produced per day; and
										(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.
										(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the
			 program applies, to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of the program in meeting the production goal. The
			 Secretary shall identify in the report projections for production and any
			 problems with leasing, permitting, or production that will prevent meeting
			 the goal..
						10103.Development and submittal of new 5-year oil and gas leasing program
							(a)In generalThe Secretary of the Interior shall—
								(1)by not later than July 15, 2015, publish and submit to Congress a new proposed oil and gas leasing
			 program under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) for the 5-year period beginning on such date and ending July 15, 2021; and
								(2)by not later than July 15, 2016, approve a final oil and gas leasing program under such section for
			 such period.
								(b)Consideration of all areasIn preparing such program the Secretary shall include consideration of areas of the Continental
			 Shelf off the coasts of all States (as such term is defined in section 2
			 of that Act, as amended by this title), that are subject to leasing under
			 this title.
							(c)Technical correctionSection 18(d)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(d)(3)) is amended by striking or after eighteen months following the date of enactment of this section, whichever first occurs,.
							10104.Rule of constructionNothing in this title shall be construed to authorize the issuance of a lease under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to any person designated for the imposition of sanctions pursuant to—
							(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions, Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.), section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
							(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
							(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
							(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
							10105.Addition of lease sales after finalization of 5-year planSection 18(d) of the Outer Continental Shelf Lands Act (43 U.S.C.1344(d)) is amended—
							(1)in paragraph (3), by striking After and inserting Except as provided in paragraph (4), after; and
							(2)by adding at the end the following:
								
									(4)The Secretary may add to the areas included in an approved leasing program additional areas to be
			 made available for leasing under the program, if all review and documents
			 required under section 102 of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332) have been completed with respect to leasing of each such additional area within the 5-year period
			 preceding such addition..
							BDirecting the President To Conduct New OCS Sales
						10201.Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore
			 Virginia
							(a)In generalNotwithstanding the exclusion of Lease Sale 220 in the Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct offshore oil and gas
			 Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) as soon as practicable, but not later than one year after the date of enactment of this Act.
							(b)Requirement To make replacement lease blocks availableFor each lease block in a proposed lease sale under this section for which the Secretary of
			 Defense, in consultation with the Secretary of the Interior, under the
			 Memorandum of Agreement referred to in section 10205(b), issues a
			 statement proposing deferral from a lease offering due to defense-related
			 activities that are irreconcilable with mineral exploration and
			 development, the Secretary of the Interior, in consultation with the
			 Secretary of Defense, shall make available in the same lease sale one
			 other lease block in the Virginia lease sale planning area that is
			 acceptable for oil and gas exploration and production in order to mitigate
			 conflict.
							(c)Balancing military and energy production goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy
			 resources produced therefrom are integral to national security, the
			 Secretary of the Interior and the Secretary of Defense shall work jointly
			 in implementing this section in order to ensure achievement of the
			 following common goals:
								(1)Preserving the ability of the Armed Forces of the United States to maintain an optimum state of
			 readiness through their continued use of the Outer Continental Shelf.
								(2)Allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable
			 energy resources.
								(d)DefinitionsIn this section:
								(1)Lease sale 220The term Lease Sale 220 means such lease sale referred to in the Request for Comments on the Draft Proposed 5-Year Outer
			 Continental Shelf (OCS) Oil and Gas Leasing Program for 2010–2015 and
			 Notice of Intent To Prepare an Environmental Impact Statement (EIS) for
			 the Proposed 5-Year Program published January 21, 2009 (74 Fed. Reg.
			 3631).
								(2)Virginia lease sale planning areaThe term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental
			 Shelf Lands Act (33 U.S.C. 1331 et seq.)) that is bounded by—
									(A)a northern boundary consisting of a straight line extending from the northernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 37 degrees 17 minutes 1
			 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and
									(B)a southern boundary consisting of a straight line extending from the southernmost point of
			 Virginia’s seaward boundary to the point on the seaward boundary of the
			 United States exclusive economic zone located at 36 degrees 31 minutes 58
			 seconds North latitude, 71 degrees 30 minutes 1 second West longitude.
									10202.South Carolina lease saleNotwithstanding exclusion of the South Atlantic Outer Continental Shelf Planning Area from the
			 Final Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary of the Interior shall conduct a lease sale not later
			 than 2 years after the date of the enactment of this Act for areas off the
			 coast of South Carolina determined by the Secretary to have the most
			 geologically promising hydrocarbon resources and constituting not less
			 than 25 percent of the leasable area within the South Carolina offshore
			 administrative boundaries depicted in the notice entitled Federal Outer Continental Shelf (OCS) Administrative Boundaries Extending from the Submerged Lands
			 Act Boundary seaward to the Limit of the United States Outer Continental
			 Shelf, published January 3, 2006 (71 Fed. Reg. 127).
						10203.Southern California existing infrastructure lease sale
							(a)In generalThe Secretary of the Interior shall offer for sale leases of tracts in the Santa Maria and Santa
			 Barbara/Ventura Basins of the Southern California OCS Planning Area as
			 soon as practicable, but not later than December 31, 2015.
							(b)Use of Existing Structures or Onshore-Based DrillingThe Secretary of the Interior shall include in leases offered for sale under this lease sale such
			 terms and conditions as are necessary to require that development and
			 production may occur only from offshore infrastructure in existence on the
			 date of the enactment of this Act or from onshore-based, extended-reach
			 drilling.
							10204.Environmental impact statement requirement
							(a)In GeneralFor the purposes of this title, the Secretary of the Interior shall prepare a multisale
			 environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales required under this subtitle.
							(b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), in such statement—
								(1)the Secretary is not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of such alternative courses of action; and
								(2)the Secretary shall only—
									(A)identify a preferred action for leasing and not more than one alternative leasing proposal; and
									(B)analyze the environmental effects and potential mitigation measures for such preferred action and
			 such alternative leasing proposal.
									10205.National defense
							(a)National Defense AreasThis title does not affect the existing authority of the Secretary of Defense, with the approval of
			 the President, to designate national defense areas on the Outer
			 Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(d)).
							(b)Prohibition on Conflicts With Military OperationsNo person may engage in any exploration, development, or production of oil or natural gas on the
			 Outer Continental Shelf under a lease issued under this title that would
			 conflict with any military operation, as determined in accordance with the
			 Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf signed July 20, 1983, and any revision or replacement for that
			 agreement that is agreed to by the Secretary of Defense and the Secretary
			 of the Interior after that date but before the date of issuance of the
			 lease under which such exploration, development, or production is
			 conducted.
							10206.Eastern Gulf of Mexico not includedNothing in this title affects restrictions on oil and gas leasing under the Gulf of Mexico Energy
			 Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C. 1331 note).
						CEquitable Sharing of Outer Continental Shelf Revenues
						10301.Disposition of Outer Continental Shelf revenues to coastal States
							(a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
								(1)in the existing text—
									(A)in the first sentence, by striking All rentals, and inserting the following:
										
											(c)Disposition of revenue under old leasesAll rentals,; and
									(B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by
			 striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014;
									(2)by adding after subsection (c) (as so designated) the following:
									
										(d) DefinitionsIn this section:
											(1)Coastal StateThe term coastal State includes a territory of the United States.
											(2)New leasing revenuesThe term new leasing revenues—
												(A)means amounts received by the United States as bonuses, rents, and royalties under leases for oil
			 and gas, wind, tidal, or other energy exploration, development, and
			 production on new areas of the outer Continental Shelf that are authorized
			 to be made available for leasing as a result of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014 and leasing under that Act; and
												(B)does not include amounts received by the United States under any lease of an area located in the
			 boundaries of the Central Gulf of Mexico and Western Gulf of Mexico Outer
			 Continental Shelf Planning Areas on the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014, including a lease issued before, on, or after such date of enactment.; and
								(3)by inserting before subsection (c) (as so designated) the following:
									
										(a)Payment of new leasing revenues to coastal States
											(1)In generalExcept as provided in paragraph (2), of the amount of new leasing revenues received by the United
			 States each fiscal year, 37.5 percent shall be allocated and paid in
			 accordance with subsection (b) to coastal States that are affected States
			 with respect to the leases under which those revenues are received by the
			 United States.
											(2)Phase-in
												(A)In generalExcept as provided in subparagraph (B), paragraph (1) shall be applied—
													(i)with respect to new leasing revenues under leases awarded under the first leasing program under
			 section 18(a) that takes effect after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014, by substituting 12.5 percent for 37.5 percent; and
													(ii)with respect to new leasing revenues under leases awarded under the second leasing program under
			 section 18(a) that takes effect after the date of enactment of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014, by substituting 25 percent for 37.5 percent.
													(B)Exempted lease salesThis paragraph shall not apply with respect to any lease issued under subtitle B of the Lowering Gasoline Prices to Fuel an America That Works Act of 2014.
												(b)Allocation of payments
											(1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract
			 that are required to be paid to coastal States in accordance with this
			 subsection each fiscal year shall be allocated among and paid to coastal
			 States that are within 200 miles of the leased tract, in amounts that are
			 inversely proportional to the respective distances between the point on
			 the coastline of each such State that is closest to the geographic center
			 of the lease tract, as determined by the Secretary.
											(2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a
			 leased tract shall be—
												(A)in the case of a coastal State that is the nearest State to the geographic center of the leased
			 tract, not less than 25 percent of the total amounts allocated with
			 respect to the leased tract;
												(B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of
			 the total amounts allocated with respect to the leased tract; and
												(C)in the case of a coastal State that is the only coastal State within 200 miles of a leased tract,
			 100 percent of the total amounts allocated with respect to the leased
			 tract.
												(3)AdministrationAmounts allocated to a coastal State under this subsection—
												(A)shall be available to the coastal State without further appropriation;
												(B)shall remain available until expended;
												(C)shall be in addition to any other amounts available to the coastal State under this Act; and
												(D)shall be distributed in the fiscal year following receipt.
												(4)Use of funds
												(A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it
			 under this subsection for any purpose as determined by the laws of that
			 State.
												(B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds
			 for any other Federal program..
								(b)Limitation on applicationThis section and the amendment made by this section shall not affect the application of section 105
			 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C
			 of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the enactment of this Act, with respect to revenues received by the
			 United States under oil and gas leases issued for tracts located in the
			 Western and Central Gulf of Mexico Outer Continental Shelf Planning Areas,
			 including such leases issued on or after the date of the enactment of this
			 Act.
							DReorganization of Minerals Management Agencies of the Department of the Interior
						10401.Establishment of Under Secretary for Energy, Lands, and Minerals and Assistant Secretary of Ocean
			 Energy and SafetyThere shall be in the Department of the Interior—
							(1)an Under Secretary for Energy, Lands, and Minerals, who shall—
								(A)be appointed by the President, by and with the advise and consent of the Senate;
								(B)report to the Secretary of the Interior or, if directed by the Secretary, to the Deputy Secretary
			 of the Interior;
								(C)be paid at the rate payable for level III of the Executive Schedule; and
								(D)be responsible for—
									(i)the safe and responsible development of our energy and mineral resources on Federal lands in
			 appropriate accordance with United States energy demands; and
									(ii)ensuring multiple-use missions of the Department of the Interior that promote the safe and
			 sustained development of energy and minerals resources on public lands (as
			 that term is defined in the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.));
									(2)an Assistant Secretary of Ocean Energy and Safety, who shall—
								(A)be appointed by the President, by and with the advise and consent of the Senate;
								(B)report to the Under Secretary for Energy, Lands, and Minerals;
								(C)be paid at the rate payable for level IV of the Executive Schedule; and
								(D)be responsible for ensuring safe and efficient development of energy and minerals on the Outer
			 Continental Shelf of the United States; and
								(3)an Assistant Secretary of Land and Minerals Management, who shall—
								(A)be appointed by the President, by and with the advise and consent of the Senate;
								(B)report to the Under Secretary for Energy, Lands, and Minerals;
								(C)be paid at the rate payable for level IV of the Executive Schedule; and
								(D)be responsible for ensuring safe and efficient development of energy and minerals on public lands
			 and other Federal onshore lands under the jurisdiction of the Department
			 of the Interior, including implementation of the Mineral Leasing Act (30 U.S.C. 181 et seq.) and the Surface Mining Control and Reclamation Act (30 U.S.C. 1201 et seq.) and administration of the Office of Surface Mining.
								10402.Bureau of Ocean Energy
							(a)EstablishmentThere is established in the Department of the Interior a Bureau of Ocean Energy (referred to in
			 this section as the Bureau), which shall—
								(1)be headed by a Director of Ocean Energy (referred to in this section as the Director); and
								(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
								(b)Director
								(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
								(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code.
								(c)Duties
								(1)In generalThe Secretary of the Interior shall carry out through the Bureau all functions, powers, and duties
			 vested in the Secretary relating to the administration of a comprehensive
			 program of offshore mineral and renewable energy resources management.
								(2)Specific authoritiesThe Director shall promulgate and implement regulations—
									(A)for the proper issuance of leases for the exploration, development, and production of nonrenewable
			 and renewable energy and mineral resources on the Outer Continental Shelf;
									(B)relating to resource identification, access, evaluation, and utilization;
									(C)for development of leasing plans, lease sales, and issuance of leases for such resources; and
									(D)regarding issuance of environmental impact statements related to leasing and post leasing
			 activities including exploration, development, and production, and the use
			 of third party contracting for necessary environmental analysis for the
			 development of such resources.
									(3)LimitationThe Secretary shall not carry out through the Bureau any function, power, or duty that is—
									(A)required by section 10403 to be carried out through the Ocean Energy Safety Service; or
									(B)required by section 10404 to be carried out through the Office of Natural Resources Revenue.
									(d)Responsibilities of land management agenciesNothing in this section shall affect the authorities of the Bureau of Land Management under the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or of the Forest Service under the National Forest Management Act of 1976 (Public Law 94–588).
							10403.Ocean Energy Safety Service
							(a)EstablishmentThere is established in the Department of the Interior an Ocean Energy Safety Service (referred to
			 in this section as the Service), which shall—
								(1)be headed by a Director of Energy Safety (referred to in this section as the Director); and
								(2)be administered under the direction of the Assistant Secretary of Ocean Energy and Safety.
								(b)Director
								(1)AppointmentThe Director shall be appointed by the Secretary of the Interior.
								(2)CompensationThe Director shall be compensated at the rate provided for level V of the Executive Schedule under section 5316 of title 5, United States Code.
								(c)Duties
								(1)In generalThe Secretary of the Interior shall carry out through the Service all functions, powers, and duties
			 vested in the Secretary relating to the administration of safety and
			 environmental enforcement activities related to offshore mineral and
			 renewable energy resources on the Outer Continental Shelf pursuant to the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) including the authority to develop, promulgate, and enforce regulations to ensure the safe and
			 sound exploration, development, and production of mineral and renewable
			 energy resources on the Outer Continental Shelf in a timely fashion.
								(2)Specific authoritiesThe Director shall be responsible for all safety activities related to exploration and development
			 of renewable and mineral resources on the Outer Continental Shelf,
			 including—
									(A)exploration, development, production, and ongoing inspections of infrastructure;
									(B)the suspending or prohibiting, on a temporary basis, any operation or activity, including
			 production under leases held on the Outer Continental Shelf, in accordance
			 with section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1334(a)(1));
									(C)cancelling any lease, permit, or right-of-way on the Outer Continental Shelf, in accordance with
			 section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1334(a)(2));
									(D)compelling compliance with applicable Federal laws and regulations relating to worker safety and
			 other matters;
									(E)requiring comprehensive safety and environmental management programs for persons engaged in
			 activities connected with the exploration, development, and production of
			 mineral or renewable energy resources;
									(F)developing and implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations,
			 including health, safety, or environmental regulations;
									(G)implementing the Offshore Technology Research and Risk Assessment Program under section 21 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1347);
									(H)summoning witnesses and directing the production of evidence;
									(I)levying fines and penalties and disqualifying operators;
									(J)carrying out any safety, response, and removal preparedness functions; and
									(K)the processing of permits, exploration plans, development plans.
									(d)Employees
								(1)In generalThe Secretary shall ensure that the inspection force of the Bureau consists of qualified, trained
			 employees who meet qualification requirements and adhere to the highest
			 professional and ethical standards.
								(2)QualificationsThe qualification requirements referred to in paragraph (1)—
									(A)shall be determined by the Secretary, subject to subparagraph (B); and
									(B)shall include—
										(i)3 years of practical experience in oil and gas exploration, development, or production; or
										(ii)a degree in an appropriate field of engineering from an accredited institution of higher learning.
										(3)AssignmentIn assigning oil and gas inspectors to the inspection and investigation of individual operations,
			 the Secretary shall give due consideration to the extent possible to their
			 previous experience in the particular type of oil and gas operation in
			 which such inspections are to be made.
								(4)Background checksThe Director shall require that an individual to be hired as an inspection officer undergo an
			 employment investigation (including a criminal history record check).
								(5)Language requirementsIndividuals hired as inspectors must be able to read, speak, and write English well enough to—
									(A)carry out written and oral instructions regarding the proper performance of inspection duties; and
									(B)write inspection reports and statements and log entries in the English language.
									(6)Veterans preferenceThe Director shall provide a preference for the hiring of an individual as a inspection officer if
			 the individual is a member or former member of the Armed Forces and is
			 entitled, under statute, to retired, retirement, or retainer pay on
			 account of service as a member of the Armed Forces.
								(7)Annual proficiency review
									(A)Annual proficiency reviewThe Director shall provide that an annual evaluation of each individual assigned inspection duties
			 is conducted and documented.
									(B)Continuation of employmentAn individual employed as an inspector may not continue to be employed in that capacity unless the
			 evaluation demonstrates that the individual—
										(i)continues to meet all qualifications and standards;
										(ii)has a satisfactory record of performance and attention to duty based on the standards and
			 requirements in the inspection program; and
										(iii)demonstrates the current knowledge and skills necessary to courteously, vigilantly, and effectively
			 perform inspection functions.
										(8)Limitation on right to strikeAny individual that conducts permitting or inspections under this section may not participate in a
			 strike, or assert the right to strike.
								(9)Personnel authorityNotwithstanding any other provision of law, the Director may employ, appoint, discipline and
			 terminate for cause, and fix the compensation, terms, and conditions of
			 employment of Federal service for individuals as the employees of the
			 Service in order to restore and maintain the trust of the people of the
			 United States in the accountability of the management of our Nation’s
			 energy safety program.
								(10)Training Academy
									(A)In generalThe Secretary shall establish and maintain a National Offshore Energy Safety Academy (referred to
			 in this paragraph as the Academy) as an agency of the Ocean Energy Safety Service.
									(B)Functions of AcademyThe Secretary, through the Academy, shall be responsible for—
										(i)the initial and continued training of both newly hired and experienced offshore oil and gas
			 inspectors in all aspects of health, safety, environmental, and
			 operational inspections;
										(ii)the training of technical support personnel of the Bureau;
										(iii)any other training programs for offshore oil and gas inspectors, Bureau personnel, Department
			 personnel, or other persons as the Secretary shall designate; and
										(iv)certification of the successful completion of training programs for newly hired and experienced
			 offshore oil and gas inspectors.
										(C)Cooperative agreements
										(i)In generalIn performing functions under this paragraph, and subject to clause (ii), the Secretary may enter
			 into cooperative educational and training agreements with educational
			 institutions, related Federal academies, other Federal agencies, State
			 governments, safety training firms, and oil and gas operators and related
			 industries.
										(ii)Training requirementSuch training shall be conducted by the Academy in accordance with curriculum needs and assignment
			 of instructional personnel established by the Secretary.
										(11)Use of Department personnelIn performing functions under this subsection, the Secretary shall use, to the extent practicable,
			 the facilities and personnel of the Department of the Interior. The
			 Secretary may appoint or assign to the Academy such officers and employees
			 as the Secretary considers necessary for the performance of the duties and
			 functions of the Academy.
								(12)Additional training programs
									(A)In generalThe Secretary shall work with appropriate educational institutions, operators, and representatives
			 of oil and gas workers to develop and maintain adequate programs with
			 educational institutions and oil and gas operators that are designed—
										(i)to enable persons to qualify for positions in the administration of this title; and
										(ii)to provide for the continuing education of inspectors or other appropriate Department of the
			 Interior personnel.
										(B)Financial and technical assistanceThe Secretary may provide financial and technical assistance to educational institutions in
			 carrying out this paragraph.
									(e)LimitationThe Secretary shall not carry out through the Service any function, power, or duty that is—
								(1)required by section 10402 to be carried out through Bureau of Ocean Energy; or
								(2)required by section 10404 to be carried out through the Office of Natural Resources Revenue.
								10404.Office of Natural Resources revenue
							(a)EstablishmentThere is established in the Department of the Interior an Office of Natural Resources Revenue
			 (referred to in this section as the Office) to be headed by a Director of Natural Resources Revenue (referred to in this section as the Director).
							(b)Appointment and compensation
								(1)In generalThe Director shall be appointed by the Secretary of the Interior.
								(2)CompensationThe Director shall be compensated at the rate provided for Level V of the Executive Schedule under section 5316 of title 5, United States Code.
								(c)Duties
								(1)In generalThe Secretary of the Interior shall carry out, through the Office, all functions, powers, and
			 duties vested in the Secretary and relating to the administration of
			 offshore royalty and revenue management functions.
								(2)Specific authoritiesThe Secretary shall carry out, through the Office, all functions, powers, and duties previously
			 assigned to the Minerals Management Service (including the authority to
			 develop, promulgate, and enforce regulations) regarding offshore royalty
			 and revenue collection; royalty and revenue distribution; auditing and
			 compliance; investigation and enforcement of royalty and revenue
			 regulations; and asset management for onshore and offshore activities.
								(d)LimitationThe Secretary shall not carry out through the Office any function, power, or duty that is—
								(1)required by section 10402 to be carried out through Bureau of Ocean Energy; or
								(2)required by section 10403 to be carried out through the Ocean Energy Safety Service.
								10405.Ethics and drug testing
							(a)CertificationThe Secretary of the Interior shall certify annually that all Department of the Interior officers
			 and employees having regular, direct contact with lessees, contractors,
			 concessionaires, and other businesses interested before the Government as
			 a function of their official duties, or conducting investigations, issuing
			 permits, or responsible for oversight of energy programs, are in full
			 compliance with all Federal employee ethics laws and regulations under the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) and part 2635 of title 5,
			 Code of Federal Regulations, and all guidance issued under subsection (c).
							(b)Drug TestingThe Secretary shall conduct a random drug testing program of all Department of the Interior
			 personnel referred to in subsection (a).
							(c)GuidanceNot later than 90 days after the date of enactment of this Act, the Secretary shall issue
			 supplementary ethics and drug testing guidance for the employees for which
			 certification is required under subsection (a). The Secretary shall update
			 the supplementary ethics guidance not less than once every 3 years
			 thereafter.
							10406.Abolishment of Minerals Management Service
							(a)AbolishmentThe Minerals Management Service is abolished.
							(b)Completed administrative actions
								(1)In generalCompleted administrative actions of the Minerals Management Service shall not be affected by the
			 enactment of this Act, but shall continue in effect according to their
			 terms until amended, modified, superseded, terminated, set aside, or
			 revoked in accordance with law by an officer of the United States or a
			 court of competent jurisdiction, or by operation of law.
								(2)Completed administrative action definedFor purposes of paragraph (1), the term completed administrative action includes orders, determinations, memoranda of understanding, memoranda of agreements, rules,
			 regulations, personnel actions, permits, agreements, grants, contracts,
			 certificates, licenses, registrations, and privileges.
								(c)Pending ProceedingsSubject to the authority of the Secretary of the Interior and the officers of the Department of the
			 Interior under this title—
								(1)pending proceedings in the Minerals Management Service, including notices of proposed rulemaking,
			 and applications for licenses, permits, certificates, grants, and
			 financial assistance, shall continue, notwithstanding the enactment of
			 this Act or the vesting of functions of the Service in another agency,
			 unless discontinued or modified under the same terms and conditions and to
			 the same extent that such discontinuance or modification could have
			 occurred if this title had not been enacted; and
								(2)orders issued in such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this
			 title had not been enacted, and any such orders shall continue in effect
			 until amended, modified, superseded, terminated, set aside, or revoked by
			 an officer of the United States or a court of competent jurisdiction, or
			 by operation of law.
								(d)Pending Civil ActionsSubject to the authority of the Secretary of the Interior or any officer of the Department of the
			 Interior under this title, pending civil actions shall continue
			 notwithstanding the enactment of this Act, and in such civil actions,
			 proceedings shall be had, appeals taken, and judgments rendered and
			 enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
							(e)ReferencesReferences relating to the Minerals Management Service in statutes, Executive orders, rules,
			 regulations, directives, or delegations of authority that precede the
			 effective date of this Act are deemed to refer, as appropriate, to the
			 Department, to its officers, employees, or agents, or to its corresponding
			 organizational units or functions. Statutory reporting requirements that
			 applied in relation to the Minerals Management Service immediately before
			 the effective date of this title shall continue to apply.
							10407.Conforming amendments to Executive Schedule pay rates
							(a)Under Secretary for Energy, Lands, and MineralsSection 5314 of title 5, United States Code, is amended by inserting after the item relating to Under Secretaries of the Treasury (3). the following:
								Under Secretary for Energy, Lands, and Minerals, Department of the Interior..
							(b)Assistant SecretariesSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of the Interior (6). and inserting the following:
								Assistant Secretaries, Department of the Interior (7)..
							(c)DirectorsSection 5316 of title 5, United States Code, is amended by striking Director, Bureau of Mines, Department of the Interior. and inserting the following new items:
								Director, Bureau of Ocean Energy, Department of the Interior.Director, Ocean Energy Safety Service, Department of the Interior.Director, Office of Natural Resources Revenue, Department of the Interior..
							10408.Outer Continental Shelf Energy Safety Advisory Board
							(a)EstablishmentThe Secretary of the Interior shall establish, under the Federal Advisory Committee Act, an Outer
			 Continental Shelf Energy Safety Advisory Board (referred to in this
			 section as the Board)—
								(1)to provide the Secretary and the Directors established by this title with independent scientific
			 and technical advice on safe, responsible, and timely mineral and
			 renewable energy exploration, development, and production activities; and
								(2)to review operations of the National Offshore Energy Health and Safety Academy established under
			 section 10403(d), including submitting to the Secretary recommendations of
			 curriculum to ensure training scientific and technical advancements.
								(b)Membership
								(1)SizeThe Board shall consist of not more than 11 members, who—
									(A)shall be appointed by the Secretary based on their expertise in oil and gas drilling, well design,
			 operations, well containment and oil spill response; and
									(B)must have significant scientific, engineering, management, and other credentials and a history of
			 working in the field related to safe energy exploration, development, and
			 production activities.
									(2)Consultation and nominationsThe Secretary shall consult with the National Academy of Sciences and the National Academy of
			 Engineering to identify potential candidates for the Board and shall take
			 nominations from the public.
								(3)TermThe Secretary shall appoint Board members to staggered terms of not more than 4 years, and shall
			 not appoint a member for more than 2 consecutive terms.
								(4)BalanceIn appointing members to the Board, the Secretary shall ensure a balanced representation of
			 industry and research interests.
								(c)ChairThe Secretary shall appoint the Chair for the Board from among its members.
							(d)MeetingsThe Board shall meet not less than 3 times per year and shall host, at least once per year, a
			 public forum to review and assess the overall energy safety performance of
			 Outer Continental Shelf mineral and renewable energy resource activities.
							(e)Offshore drilling safety assessments and recommendationsAs part of its duties under this section, the Board shall, by not later than 180 days after the
			 date of enactment of this section and every 5 years thereafter, submit to
			 the Secretary a report that—
								(1)assesses offshore oil and gas well control technologies, practices, voluntary standards, and
			 regulations in the United States and elsewhere; and
								(2)as appropriate, recommends modifications to the regulations issued under this title to ensure
			 adequate protection of safety and the environment, including
			 recommendations on how to reduce regulations and administrative actions
			 that are duplicative or unnecessary.
								(f)ReportsReports of the Board shall be submitted by the Board to the Committee on Natural Resources of the
			 House or Representatives and the Committee on Energy and Natural Resources
			 of the Senate and made available to the public in electronically
			 accessible form.
							(g)Travel expensesMembers of the Board, other than full-time employees of the Federal Government, while attending
			 meeting of the Board or while otherwise serving at the request of the
			 Secretary or the Director while serving away from their homes or regular
			 places of business, may be allowed travel expenses, including per diem in
			 lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the Government serving without pay.
							10409.Outer Continental Shelf inspection feesSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the end of the section the following:
							
								(g)Inspection fees
									(1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection
			 under subsection (c) non-refundable fees for such inspections—
										(A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of
			 outer Continental Shelf facilities (including mobile offshore drilling
			 units) by the Department of the Interior; and
										(B)using a schedule that reflects the differences in complexity among the classes of facilities to be
			 inspected.
										(2)Ocean energy safety fundThere is established in the Treasury a fund, to be known as the Ocean Energy Enforcement Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall
			 be available as provided under paragraph (3).
									(3)Availability of fees
										(A)In generalNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund—
											(i)shall be credited as offsetting collections;
											(ii)shall be available for expenditure for purposes of carrying out inspections of outer Continental
			 Shelf facilities (including mobile offshore drilling units) and the
			 administration of the inspection program under this section;
											(iii)shall be available only to the extent provided for in advance in an appropriations Act; and
											(iv)shall remain available until expended.
											(B)Use for field officesNot less than 75 percent of amounts in the Fund may be appropriated for use only for the respective
			 Department of the Interior field offices where the amounts were originally
			 assessed as fees.
										(4)Initial feesFees shall be established under this subsection for the fiscal year in which this subsection takes
			 effect and the subsequent 10 years, and shall not be raised without advise
			 and consent of the Congress, except as determined by the Secretary to be
			 appropriate as an adjustment equal to the percentage by which the Consumer
			 Price Index for the month of June of the calendar year preceding the
			 adjustment exceeds the Consumer Price Index for the month of June of the
			 calendar year in which the claim was determined or last adjusted.
									(5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline,
			 excluding drilling rigs, and are in place at the start of the fiscal year.
			 Fees for fiscal year 2013 shall be—
										(A)$10,500 for facilities with no wells, but with processing equipment or gathering lines;
										(B)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
										(C)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.
										(6)Fees for drilling rigsFees for drilling rigs shall be assessed under this subsection for all inspections completed in
			 fiscal years 2015 through 2024. Fees for fiscal year 2015 shall be—
										(A)$30,500 per inspection for rigs operating in water depths of 1,000 feet or more; and
										(B)$16,700 per inspection for rigs operating in water depths of less than 1,000 feet.
										(7)BillingThe Secretary shall bill designated operators under paragraph (5) within 60 days after the date of
			 the inspection, with payment required within 30 days of billing. The
			 Secretary shall bill designated operators under paragraph (6) within 30
			 days of the end of the month in which the inspection occurred, with
			 payment required within 30 days after billing.
									(8)SunsetNo fee may be collected under this subsection for any fiscal year after fiscal year 2024.
									(9)Annual reports
										(A)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.
										(B)ContentsEach report shall include, for the fiscal year covered by the report, the following:
											(i)A statement of the amounts deposited into the Fund.
											(ii)A description of the expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures and the additional hiring of personnel.
											(iii)A statement of the balance remaining in the Fund at the end of the fiscal year.
											(iv)An accounting of pace of permit approvals.
											(v)If fee increases are proposed after the initial 10-year period referred to in paragraph (5), a
			 proper accounting of the potential adverse economic impacts such fee
			 increases will have on offshore economic activity and overall production,
			 conducted by the Secretary.
											(vi)Recommendations to increase the efficacy and efficiency of offshore inspections.
											(vii)Any corrective actions levied upon offshore inspectors as a result of any form of misconduct..
						10410.Prohibition on action based on National Ocean Policy developed under Executive Order No. 13547
							(a)ProhibitionThe Bureau of Ocean Energy and the Ocean Energy Safety Service may not develop, propose, finalize,
			 administer, or implement, any limitation on activities under their
			 jurisdiction as a result of the coastal and marine spatial planning
			 component of the National Ocean Policy developed under Executive Order No.
			 13547.
							(b)Report on expendituresNot later than 60 days after the date of enactment of this Act, the President shall submit a report
			 to the Committee on Natural Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate identifying
			 all Federal expenditures in fiscal years 2011, 2012, 2013, and 2014 by the
			 Bureau of Ocean Energy and the Ocean Energy Safety Service and their
			 predecessor agencies, by agency, account, and any pertinent subaccounts,
			 for the development, administration, or implementation of the coastal and
			 marine spatial planning component of the National Ocean Policy developed
			 under Executive Order No. 13547, including staff time, travel, and other
			 related expenses.
							EUnited States Territories
						10501.Application of Outer Continental Shelf Lands Act with respect to territories of the United StatesSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—
							(1)in paragraph (a), by inserting after control the following: or lying within the United States exclusive economic zone and the Continental Shelf adjacent to any
			 territory of the United States;
							(2)in paragraph (p), by striking and after the semicolon at the end;
							(3)in paragraph (q), by striking the period at the end and inserting ; and; and
							(4)by adding at the end the following:
								
									(r)The term State includes each territory of the United States..
							FMiscellaneous Provisions
						10601.Rules regarding distribution of revenues under Gulf of Mexico Energy Security Act of 2006
							(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall
			 issue rules to provide more clarity, certainty, and stability to the
			 revenue streams contemplated by the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note).
							(b)ContentsThe rules shall include clarification of the timing and methods of disbursements of funds under
			 section 105(b)(2) of such Act.
							10602.Amount of distributed qualified outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C. 1331 note) shall be applied by substituting 2024, and shall not exceed $999,999,999 for each of fiscal years 2025 through 2055 for 2055.
						10603.South Atlantic Outer Continental Shelf Planning Area definedFor the purposes of this Act, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), and any regulations or 5-year plan issued under that Act, the term South Atlantic Outer Continental Shelf Planning Area means the area of the outer Continental Shelf (as defined in section 2 of that Act (43 U.S.C. 1331)) that is located between the northern lateral seaward administrative boundary of the State of
			 Virginia and the southernmost lateral seaward administrative boundary of
			 the State of Georgia.
						10604.Enhancing geological and geophysical information for America’s energy futureSection 11 of the Outer Continental Shelf lands Act (43 U.S.C. 1340) is amended by adding at the end the following:
							
								(i)Enhancing Geological and Geophysical Information for America’s Energy Future
									(1)The Secretary, acting through the Director of the Bureau of Ocean Energy Management, shall
			 facilitate and support the practical study of geology and geophysics to
			 better understand the oil, gas, and other hydrocarbon potential in the
			 South Atlantic Outer Continental Shelf Planning Area by entering into
			 partnerships to conduct geological and geophysical activities on the outer
			 Continental Shelf.
									(2)
										(A)No later than 180 days after the date of enactment of the Lowering Gasoline Prices to Fuel an
			 America That Works Act of 2014, the Governors of the States of Georgia,
			 South Carolina, North Carolina, and Virginia may each nominate for
			 participation in the partnerships—
											(i)one institution of higher education located within the Governor’s State; and
											(ii)one institution of higher education within the Governor’s State that is a historically black
			 college or university, as defined in section 631(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1132(a)).
											(B)In making nominations, the Governors shall give preference to those institutions of higher
			 education that demonstrate a vigorous rate of admission of veterans of the
			 Armed Forces of the United States.
										(3)The Secretary shall only select as a partner a nominee that the Secretary determines demonstrates
			 excellence in geophysical sciences curriculum, engineering curriculum, or
			 information technology or other technical studies relating to seismic
			 research (including data processing).
									(4)Notwithstanding subsection (d), nominees selected as partners by the Secretary may conduct
			 geological and geophysical activities under this section after filing a
			 notice with the Secretary 30-days prior to commencement of the activity
			 without any further authorization by the Secretary except those activities
			 that use solid or liquid explosives shall require a permit. The Secretary
			 may not charge any fee for the provision of data or other information
			 collected under this authority, other than the cost of duplicating any
			 data or information provided. Nominees selected as partners under this
			 section shall provide to the Secretary any data or other information
			 collected under this subsection within 60 days after completion of an
			 initial analysis of the data or other information collected, if so
			 requested by the Secretary.
									(5)Data or other information produced as a result of activities conducted by nominees selected as
			 partners under this subsection shall not be used or shared for commercial
			 purposes by the nominee, may not be produced for proprietary use or sale,
			 and shall be made available by the Secretary to the public.
									(6)The Secretary shall submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate reports on
			 the data or other information produced under the partnerships under this
			 section. Such reports shall be made no less frequently than every 180 days
			 following the conduct of the first geological and geophysical activities
			 under this section.
									(7)In this subsection the term geological and geophysical activities means any oil- or gas-related investigation conducted on the outer Continental Shelf, including
			 geophysical surveys where magnetic, gravity, seismic, or other systems are
			 used to detect or imply the presence of oil or gas..
						GJudicial Review
						10701.Time for filing complaint
							(a)In generalAny cause of action that arises from a covered energy decision must be filed not later than the end
			 of the 60-day period beginning on the date of the covered energy decision.
			 Any cause of action not filed within this time period shall be barred.
							(b)ExceptionSubsection (a) shall not apply to a cause of action brought by a party to a covered energy lease.
							10702.District court deadline
							(a)In generalAll proceedings that are subject to section 10701—
								(1)shall be brought in the United States district court for the district in which the Federal property
			 for which a covered energy lease is issued is located or the United States
			 District Court of the District of Columbia;
								(2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such
			 cause or claim is filed; and
								(3)shall take precedence over all other pending matters before the district court.
								(b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court
			 by the deadline described under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to such cause or claim
			 shall be terminated.
							10703.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court in a proceeding that is
			 subject to section 10701 may be reviewed by the U.S. Court of Appeals for
			 the District of Columbia Circuit. The D.C. Circuit shall resolve any such
			 appeal as expeditiously as possible and, in any event, not more than 180
			 days after such interlocutory or final judgment, decree, or order of the
			 district court was issued.
						10704.Limitation on scope of review and relief
							(a)Administrative findings and conclusionsIn any judicial review of any Federal action under this subtitle, any administrative findings and
			 conclusions relating to the challenged Federal action shall be presumed to
			 be correct unless shown otherwise by clear and convincing evidence
			 contained in the administrative record.
							(b)Limitation on prospective reliefIn any judicial review of any action, or failure to act, under this subtitle, the Court shall not
			 grant or approve any prospective relief unless the Court finds that such
			 relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a Federal law requirement, and is the least intrusive means
			 necessary to correct the violation concerned.
							10705.Legal feesAny person filing a petition seeking judicial review of any action, or failure to act, under this
			 subtitle who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and
			 other expenses incurred by that party in connection with the judicial
			 review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
						10706.ExclusionThis subtitle shall not apply with respect to disputes between the parties to a lease issued
			 pursuant to an authorizing leasing statute regarding the obligations of
			 such lease or the alleged breach thereof.
						10707.DefinitionsIn this subtitle, the following definitions apply:
							(1)Covered energy decisionThe term covered energy decision means any action or decision by a Federal official regarding the issuance of a covered energy
			 lease.
							(2)Covered energy leaseThe term covered energy lease means any lease under this title or under an oil and gas leasing program under this title.
							IIOnshore Federal Lands and Energy Security
					AFederal Lands Jobs and Energy Security
						21001.Short titleThis subtitle may be cited as the Federal Lands Jobs and Energy Security Act.
						21002.Policies regarding buying, building, and working for America
							(a)Congressional intentIt is the intent of the Congress that—
								(1)this subtitle will support a healthy and growing United States domestic energy sector that, in
			 turn, helps to reinvigorate American manufacturing, transportation, and
			 service sectors by employing the vast talents of United States workers to
			 assist in the development of energy from domestic sources;
								(2)to ensure a robust onshore energy production industry and ensure that the benefits of development
			 support local communities, under this subtitle, the Secretary shall make
			 every effort to promote the development of onshore American energy, and
			 shall take into consideration the socioeconomic impacts, infrastructure
			 requirements, and fiscal stability for local communities located within
			 areas containing onshore energy resources; and
								(3)the Congress will monitor the deployment of personnel and material onshore to encourage the
			 development of American manufacturing to enable United States workers to
			 benefit from this subtitle through good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded
			 access to American resources.
								(b)RequirementThe Secretary of the Interior shall when possible, and practicable, encourage the use of United
			 States workers and equipment manufactured in the United States in all
			 construction related to mineral resource development under this subtitle.
							1Onshore oil and gas permit streamlining
							21101.Short titleThis chapter may be cited as the Streamlining Permitting of American Energy Act of 2014.
							AApplication for Permits to Drill Process Reform
								21111.Permit to drill application timelineSection 17(p)(2) of the Mineral Leasing Act (30 U.S.C. 226(p)(2)) is amended to read as follows:
									
										(2)Applications for permits to drill reform and process
											(A)TimelineThe Secretary shall decide whether to issue a permit to drill within 30 days after receiving an
			 application for the permit. The Secretary may extend such period for up to
			 2 periods of 15 days each, if the Secretary has given written notice of
			 the delay to the applicant. The notice shall be in the form of a letter
			 from the Secretary or a designee of the Secretary, and shall include the
			 names and titles of the persons processing the application, the specific
			 reasons for the delay, and a specific date a final decision on the
			 application is expected.
											(B)Notice of reasons for denialIf the application is denied, the Secretary shall provide the applicant—
												(i)in writing, clear and comprehensive reasons why the application was not accepted and detailed
			 information concerning any deficiencies; and
												(ii)an opportunity to remedy any deficiencies.
												(C)Application deemed approvedIf the Secretary has not made a decision on the application by the end of the 60-day period
			 beginning on the date the application is received by the Secretary, the
			 application is deemed approved, except in cases in which existing reviews
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are incomplete.
											(D)Denial of permitIf the Secretary decides not to issue a permit to drill in accordance with subparagraph (A), the
			 Secretary shall—
												(i)provide to the applicant a description of the reasons for the denial of the permit;
												(ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period
			 beginning on the date the applicant receives the description of the denial
			 from the Secretary; and
												(iii)issue or deny any resubmitted application not later than 10 days after the date the application is
			 submitted to the Secretary.
												(E)Fee
												(i)In generalNotwithstanding any other law, the Secretary shall collect a single $6,500 permit processing fee
			 per application from each applicant at the time the final decision is made
			 whether to issue a permit under subparagraph (A). This fee shall not apply
			 to any resubmitted application.
												(ii)Treatment of permit processing feeOf all fees collected under this paragraph, 50 percent shall be transferred to the field office
			 where they are collected and used to process protests, leases, and permits
			 under this Act subject to appropriation..
								BAdministrative Protest Documentation Reform
								21121.Administrative protest documentation reformSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is further amended by adding at the end the following:
									
										(4)Protest fee
											(A)In generalThe Secretary shall collect a $5,000 documentation fee to accompany each protest for a lease, right
			 of way, or application for permit to drill.
											(B)Treatment of feesOf all fees collected under this paragraph, 50 percent shall remain in the field office where they
			 are collected and used to process protests subject to appropriation..
								CPermit Streamlining
								21131.Making pilot offices permanent to improve energy permitting on Federal lands
									(a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish a Federal Permit Streamlining Project (referred to in this section as the Project) in every Bureau of Land Management field office with responsibility for permitting energy
			 projects on Federal land.
									(b)Memorandum of understanding
										(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a
			 memorandum of understanding for purposes of this section with—
											(A)the Secretary of Agriculture;
											(B)the Administrator of the Environmental Protection Agency; and
											(C)the Chief of the Army Corps of Engineers.
											(2)State participationThe Secretary may request that the Governor of any State with energy projects on Federal lands to
			 be a signatory to the memorandum of understanding.
										(c)Designation of qualified staff
										(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under
			 subsection (b), all Federal signatory parties shall, if appropriate,
			 assign to each of the Bureau of Land Management field offices an employee
			 who has expertise in the regulatory issues relating to the office in which
			 the employee is employed, including, as applicable, particular expertise
			 in—
											(A)the consultations and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
											(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
											(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
											(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
											(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
											(2)DutiesEach employee assigned under paragraph (1) shall—
											(A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field
			 Managers in the office to which the employee is assigned;
											(B)be responsible for all issues relating to the energy projects that arise under the authorities of
			 the employee’s home agency; and
											(C)participate as part of the team of personnel working on proposed energy projects, planning, and
			 environmental analyses on Federal lands.
											(d)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office identified in subsection
			 (a) any additional personnel that are necessary to ensure the effective
			 approval and implementation of energy projects administered by the Bureau
			 of Land Management field offices, including inspection and enforcement
			 relating to energy development on Federal land, in accordance with the
			 multiple use mandate of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
									(e)FundingFunding for the additional personnel shall come from the Department of the Interior reforms
			 identified in sections 21111 and 21121.
									(f)Savings provisionNothing in this section affects—
										(1)the operation of any Federal or State law; or
										(2)any delegation of authority made by the head of a Federal agency whose employees are participating
			 in the Project.
										(g)DefinitionFor purposes of this section the term energy projects includes oil, natural gas, and other energy projects as defined by the Secretary.
									21132.Administration of current lawNotwithstanding any other law, the Secretary of the Interior shall not require a finding of
			 extraordinary circumstances in administering section 390 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15942).
								DJudicial Review
								21141.DefinitionsIn this subchapter—
									(1)the term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code, regarding agency action (as defined for the purposes of that
			 section) affecting a covered energy project on Federal lands of the United
			 States; and
									(2)the term covered energy project means the leasing of Federal lands of the United States for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source of energy, and any action under such a lease, except that the term
			 does not include any disputes between the parties to a lease regarding the
			 obligations under such lease, including regarding any alleged breach of
			 the lease.
									21142.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the district court where the project or leases
			 exist or are proposed.
								21143.Timely filingTo ensure timely redress by the courts, a covered civil action must be filed no later than the end
			 of the 90-day period beginning on the date of the final Federal agency
			 action to which it relates.
								21144.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as
			 possible.
								21145.Standard of reviewIn any judicial review of a covered civil action, administrative findings and conclusions relating
			 to the challenged Federal action or decision shall be presumed to be
			 correct, and the presumption may be rebutted only by the preponderance of
			 the evidence contained in the administrative record.
								21146.Limitation on injunction and prospective reliefIn a covered civil action, the court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a legal requirement, and is the
			 least intrusive means necessary to correct that violation. In addition,
			 courts shall limit the duration of preliminary injunctions to halt covered
			 energy projects to no more than 60 days, unless the court finds clear
			 reasons to extend the injunction. In such cases of extensions, such
			 extensions shall only be in 30-day increments and shall require action by
			 the court to renew the injunction.
								21147.Limitation on attorneys’ feesSections 504 of title 5, United States Code, and 2412 of title 28, United States Code, (together
			 commonly called the Equal Access to Justice Act) do not apply to a covered
			 civil action, nor shall any party in such a covered civil action receive
			 payment from the Federal Government for their attorneys’ fees, expenses,
			 and other court costs.
								21148.Legal standingChallengers filing appeals with the Department of the Interior Board of Land Appeals shall meet the
			 same standing requirements as challengers before a United States district
			 court.
								EKnowing America’s Oil and Gas Resources
								21151.Funding oil and gas resource assessments
									(a)In generalThe Secretary of the Interior shall provide matching funding for joint projects with States to
			 conduct oil and gas resource assessments on Federal lands with significant
			 oil and gas potential.
									(b)Cost sharingThe Federal share of the cost of activities under this section shall not exceed 50 percent.
									(c)Resource assessmentAny resource assessment under this section shall be conducted by a State, in consultation with the
			 United States Geological Survey.
									(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section a total of
			 $50,000,000 for fiscal years 2015 through 2018.
									2Oil and gas leasing certainty
							21201.Short titleThis chapter may be cited as the Providing Leasing Certainty for American Energy Act of 2014.
							21202.Minimum acreage requirement for onshore lease salesIn conducting lease sales as required by section 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), each year the Secretary of the Interior shall perform the following:
								(1)The Secretary shall offer for sale no less than 25 percent of the annual nominated acreage not
			 previously made available for lease. Acreage offered for lease pursuant to
			 this paragraph shall not be subject to protest and shall be eligible for
			 categorical exclusions under section 390 of the Energy Policy Act of 2005
			 (42 U.S.C. 15942), except that it shall not be subject to the test of extraordinary circumstances.
								(2)In administering this section, the Secretary shall only consider leasing of Federal lands that are
			 available for leasing at the time the lease sale occurs.
								21203.Leasing certaintySection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended by inserting (1) before All lands, and by adding at the end the following:
								
									(2)
										(A)The Secretary shall not withdraw any covered energy project issued under this Act without finding a
			 violation of the terms of the lease by the lessee.
										(B)The Secretary shall not infringe upon lease rights under leases issued under this Act by
			 indefinitely delaying issuance of project approvals, drilling and seismic
			 permits, and rights of way for activities under such a lease.
										(C)No later than 18 months after an area is designated as open under the current land use plan the
			 Secretary shall make available nominated areas for lease under the
			 criteria in section 2.
										(D)Notwithstanding any other law, the Secretary shall issue all leases sold no later than 60 days
			 after the last payment is made.
										(E)The Secretary shall not cancel or withdraw any lease parcel after a competitive lease sale has
			 occurred and a winning bidder has submitted the last payment for the
			 parcel.
										(F)After the conclusion of the public comment period for a planned competitive lease sale, the
			 Secretary shall not cancel, defer, or withdraw any lease parcel announced
			 to be auctioned in the lease sale.
										(G)Not later than 60 days after a lease sale held under this Act, the Secretary shall adjudicate any
			 lease protests filed following a lease sale. If after 60 days any protest
			 is left unsettled, said protest is automatically denied and appeal rights
			 of the protestor begin.
										(H)No additional lease stipulations may be added after the parcel is sold without consultation and
			 agreement of the lessee, unless the Secretary deems such stipulations as
			 emergency actions to conserve the resources of the United States..
							21204.Leasing consistencyFederal land managers must follow existing resource management plans and continue to actively lease
			 in areas designated as open when resource management plans are being
			 amended or revised, until such time as a new record of decision is signed.
							21205.Reduce redundant policiesBureau of Land Management Instruction Memorandum 2010–117 shall have no force or effect.
							21206.Streamlined congressional notificationSection 31(e) of the Mineral Leasing Act (30 U.S.C. 188(e)) is amended in the matter following paragraph (4) by striking at least thirty days in advance of the reinstatement and inserting in an annual report.
							3Oil shale
							21301.Short titleThis chapter may be cited as the Protecting Investment in Oil Shale the Next Generation of Environmental, Energy, and Resource
			 Security Act or the PIONEERS Act.
							21302.Effectiveness of oil shale regulations, amendments to resource management plans, and record of
			 decision
								(a)RegulationsNotwithstanding any other law or regulation to the contrary, the final regulations regarding oil
			 shale management published by the Bureau of Land Management on November
			 18, 2008 (73 Fed. Reg. 69,414) are deemed to satisfy all legal and
			 procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Secretary of the Interior shall implement those regulations, including the oil shale
			 leasing program authorized by the regulations, without any other
			 administrative action necessary.
								(b)Amendments to resource management plans and record of decisionNotwithstanding any other law or regulation to the contrary, the November 17, 2008 U.S. Bureau of
			 Land Management Approved Resource Management Plan Amendments/Record of
			 Decision for Oil Shale and Tar Sands Resources to Address Land Use
			 Allocations in Colorado, Utah, and Wyoming and Final Programmatic
			 Environmental Impact Statement are deemed to satisfy all legal and
			 procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Secretary of the Interior shall implement the oil shale leasing program authorized by
			 the regulations referred to in subsection (a) in those areas covered by
			 the resource management plans amended by such amendments, and covered by
			 such record of decision, without any other administrative action
			 necessary.
								21303.Oil shale leasing
								(a)Additional research and development lease salesThe Secretary of the Interior shall hold a lease sale within 180 days after the date of enactment
			 of this Act offering an additional 10 parcels for lease for research,
			 development, and demonstration of oil shale resources, under the terms
			 offered in the solicitation of bids for such leases published on January
			 15, 2009 (74 Fed. Reg. 10).
								(b)Commercial lease salesNo later than January 1, 2016, the Secretary of the Interior shall hold no less than 5 separate
			 commercial lease sales in areas considered to have the most potential for
			 oil shale development, as determined by the Secretary, in areas nominated
			 through public comment. Each lease sale shall be for an area of not less
			 than 25,000 acres, and in multiple lease blocs.
								4Miscellaneous provisions
							21401.Rule of constructionNothing in this subtitle shall be construed to authorize the issuance of a lease under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.) to any person designated for the imposition of sanctions pursuant to—
								(1)the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the Comprehensive Iran Sanctions, Accountability and Divestiture Act of 2010 (22 U.S.C. 8501 et seq.), the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.), section 1245 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a), or the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.);
								(2)Executive Order No. 13622 (July 30, 2012), Executive Order No. 13628 (October 9, 2012), or
			 Executive Order No. 13645 (June 3, 2013);
								(3)Executive Order No. 13224 (September 23, 2001) or Executive Order No. 13338 (May 11, 2004); or
								(4)the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note).
								BPlanning for American Energy
						22001.Short titleThis subtitle may be cited as the Planning for American Energy Act of 2014.
						22002.Onshore domestic energy production strategic plan
							(a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the
			 following:
								
									44.Quadrennial Strategic Federal Onshore Energy Production Strategy
										(a)In general
											(1)The Secretary of the Interior (hereafter in this section referred to as Secretary), in consultation with the Secretary of Agriculture with regard to lands administered by the
			 Forest Service, shall develop and publish every 4 years a Quadrennial
			 Federal Onshore Energy Production Strategy. This Strategy shall direct
			 Federal land energy development and department resource allocation in
			 order to promote the energy and national security of the United States in
			 accordance with Bureau of Land Management’s mission of promoting the
			 multiple use of Federal lands as set forth in the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.).
											(2)In developing this Strategy, the Secretary shall consult with the Administrator of the Energy
			 Information Administration on the projected energy demands of the United
			 States for the next 30-year period, and how energy derived from Federal
			 onshore lands can put the United States on a trajectory to meet that
			 demand during the next 4-year period. The Secretary shall consider how
			 Federal lands will contribute to ensuring national energy security, with a
			 goal for increasing energy independence and production, during the next
			 4-year period.
											(3)The Secretary shall determine a domestic strategic production objective for the development of
			 energy resources from Federal onshore lands. Such objective shall be—
												(A)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of oil and natural gas from the Federal onshore mineral estate,
			 with a focus on lands held by the Bureau of Land Management and the Forest
			 Service;
												(B)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 coal production from Federal lands;
												(C)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of strategic and critical energy minerals from the Federal
			 onshore mineral estate;
												(D)the best estimate, based upon commercial and scientific data, of the expected increase in megawatts
			 for electricity production from each of the following sources: wind,
			 solar, biomass, hydropower, and geothermal energy produced on Federal
			 lands administered by the Bureau of Land Management and the Forest
			 Service;
												(E)the best estimate, based upon commercial and scientific data, of the expected increase in
			 unconventional energy production, such as oil shale;
												(F)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of oil, natural gas, coal, and other renewable sources from
			 tribal lands for any federally recognized Indian tribe that elects to
			 participate in facilitating energy production on its lands;
												(G)the best estimate, based upon commercial and scientific data, of the expected increase in
			 production of helium on Federal lands administered by the Bureau of Land
			 Management and the Forest Service; and
												(H)the best estimate, based upon commercial and scientific data, of the expected increase in domestic
			 production of geothermal, solar, wind, or other renewable energy sources
			 from available lands (as such term is defined in section 203 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108
			 et seq.), and including any other lands deemed by the Territory or State
			 of Hawaii, as the case may be, to be included within that definition) that
			 the agency or department of the government of the State of Hawaii that is
			 responsible for the administration of such lands selects to be used for
			 such energy production.
												(4)The Secretary shall consult with the Administrator of the Energy Information Administration
			 regarding the methodology used to arrive at its estimates for purposes of
			 this section.
											(5)The Secretary has the authority to expand the energy development plan to include other energy
			 production technology sources or advancements in energy on Federal lands.
											(6)The Secretary shall include in the Strategy a plan for addressing new demands for transmission
			 lines and pipelines for distribution of oil and gas across Federal lands
			 to ensure that energy produced can be distributed to areas of need.
											(b)Tribal objectivesIt is the sense of Congress that federally recognized Indian tribes may elect to set their own
			 production objectives as part of the Strategy under this section. The
			 Secretary shall work in cooperation with any federally recognized Indian
			 tribe that elects to participate in achieving its own strategic energy
			 objectives designated under this subsection.
										(c)Execution of the StrategyThe relevant Secretary shall have all necessary authority to make determinations regarding which
			 additional lands will be made available in order to meet the production
			 objectives established by strategies under this section. The Secretary
			 shall also take all necessary actions to achieve these production
			 objectives unless the President determines that it is not in the national
			 security and economic interests of the United States to increase Federal
			 domestic energy production and to further decrease dependence upon foreign
			 sources of energy. In administering this section, the relevant Secretary
			 shall only consider leasing Federal lands available for leasing at the
			 time the lease sale occurs.
										(d)State, federally recognized Indian tribes, local government, and public inputIn developing each strategy, the Secretary shall solicit the input of affected States, federally
			 recognized Indian tribes, local governments, and the public.
										(e)ReportingThe Secretary shall report annually to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on the progress of meeting the production goals set forth in the
			 strategy. The Secretary shall identify in the report projections for
			 production and capacity installations and any problems with leasing,
			 permitting, siting, or production that will prevent meeting the goal. In
			 addition, the Secretary shall make suggestions to help meet any shortfalls
			 in meeting the production goals.
										(f)Programmatic environmental impact statementNot later than 12 months after the date of enactment of this section, in accordance with section
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary shall complete a programmatic environmental impact statement. This programmatic
			 environmental impact statement will be deemed sufficient to comply with
			 all requirements under that Act for all necessary resource management and
			 land use plans associated with the implementation of the strategy.
										(g)Congressional reviewAt least 60 days prior to publishing a proposed strategy under this section, the Secretary shall
			 submit it to the President and the Congress, together with any comments
			 received from States, federally recognized Indian tribes, and local
			 governments. Such submission shall indicate why any specific
			 recommendation of a State, federally recognized Indian tribe, or local
			 government was not accepted.
										(h)Strategic and critical energy minerals definedFor purposes of this section, the term strategic and critical energy minerals means those that are necessary for the Nation’s energy infrastructure including pipelines,
			 refining capacity, electrical power generation and transmission, and
			 renewable energy production and those that are necessary to support
			 domestic manufacturing, including but not limited to, materials used in
			 energy generation, production, and transportation..
							(b)First Quadrennial StrategyNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior
			 shall submit to Congress the first Quadrennial Federal Onshore Energy
			 Production Strategy under the amendment made by subsection (a).
							CNational Petroleum Reserve in Alaska access
						23001.Short titleThis subtitle may be cited as the National Petroleum Reserve Alaska Access Act.
						23002.Sense of Congress and reaffirming national policy for the National Petroleum Reserve in AlaskaIt is the sense of Congress that—
							(1)the National Petroleum Reserve in Alaska remains explicitly designated, both in name and legal
			 status, for purposes of providing oil and natural gas resources to the
			 United States; and
							(2)accordingly, the national policy is to actively advance oil and gas development within the Reserve
			 by facilitating the expeditious exploration, production, and
			 transportation of oil and natural gas from and through the Reserve.
							23003.National Petroleum Reserve in Alaska: lease salesSection 107(a) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a(a)) is amended to read as follows:
							
								(a)In GeneralThe Secretary shall conduct an expeditious program of competitive leasing of oil and gas in the
			 reserve in accordance with this Act. Such program shall include at least
			 one lease sale annually in those areas of the reserve most likely to
			 produce commercial quantities of oil and natural gas each year in the
			 period 2014 through 2024..
						23004.National Petroleum Reserve in Alaska: planning and permitting pipeline and road construction
							(a)In generalNotwithstanding any other provision of law, the Secretary of the Interior, in consultation with
			 other appropriate Federal agencies, shall facilitate and ensure permits,
			 in a timely and environmentally responsible manner, for all surface
			 development activities, including for the construction of pipelines and
			 roads, necessary to—
								(1)develop and bring into production any areas within the National Petroleum Reserve in Alaska that
			 are subject to oil and gas leases; and
								(2)transport oil and gas from and through the National Petroleum Reserve in Alaska in the most direct
			 manner possible to existing transportation or processing infrastructure on
			 the North Slope of Alaska.
								(b)TimelineThe Secretary shall ensure that any Federal permitting agency shall issue permits in accordance
			 with the following timeline:
								(1)Permits for such construction for transportation of oil and natural gas produced under existing
			 Federal oil and gas leases with respect to which the Secretary has issued
			 a permit to drill shall be approved within 60 days after the date of
			 enactment of this Act.
								(2)Permits for such construction for transportation of oil and natural gas produced under Federal oil
			 and gas leases shall be approved within 6 months after the submission to
			 the Secretary of a request for a permit to drill.
								(c)PlanTo ensure timely future development of the Reserve, within 270 days after the date of the enactment
			 of this Act, the Secretary of the Interior shall submit to Congress a plan
			 for approved rights-of-way for a plan for pipeline, road, and any other
			 surface infrastructure that may be necessary infrastructure that will
			 ensure that all leasable tracts in the Reserve are within 25 miles of an
			 approved road and pipeline right-of-way that can serve future development
			 of the Reserve.
							23005.Issuance of a new integrated activity plan and environmental impact statement
							(a)Issuance of new integrated activity planThe Secretary of the Interior shall, within 180 days after the date of enactment of this Act,
			 issue—
								(1)a new proposed integrated activity plan from among the non-adopted alternatives in the National
			 Petroleum Reserve Alaska Integrated Activity Plan Record of Decision
			 issued by the Secretary of the Interior and dated February 21, 2013; and
								(2)an environmental impact statement under section 102(2)(C) of the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4332(2)(C)) for issuance of oil and gas leases in the National Petroleum Reserve-Alaska to promote efficient
			 and maximum development of oil and natural gas resources of such reserve.
								(b)Nullification of existing record of decision, IAP, and EISExcept as provided in subsection (a), the National Petroleum Reserve-Alaska Integrated Activity
			 Plan Record of Decision issued by the Secretary of the Interior and dated
			 February 21, 2013, including the integrated activity plan and
			 environmental impact statement referred to in that record of decision,
			 shall have no force or effect.
							23006.Departmental accountability for developmentThe Secretary of the Interior shall issue regulations not later than 180 days after the date of
			 enactment of this Act that establish clear requirements to ensure that the
			 Department of the Interior is supporting development of oil and gas leases
			 in the National Petroleum Reserve-Alaska.
						23007.Deadlines under new proposed integrated activity planAt a minimum, the new proposed integrated activity plan issued under section 23005(a)(1) shall—
							(1)require the Department of the Interior to respond within 5 business days to a person who submits an
			 application for a permit for development of oil and natural gas leases in
			 the National Petroleum Reserve-Alaska acknowledging receipt of such
			 application; and
							(2)establish a timeline for the processing of each such application, that—
								(A)specifies deadlines for decisions and actions on permit applications; and
								(B)provide that the period for issuing each permit after submission of such an application shall not
			 exceed 60 days without the concurrence of the applicant.
								23008.Updated resource assessment
							(a)In generalThe Secretary of the Interior shall complete a comprehensive assessment of all technically
			 recoverable fossil fuel resources within the National Petroleum Reserve in
			 Alaska, including all conventional and unconventional oil and natural gas.
							(b)Cooperation and consultationThe resource assessment required by subsection (a) shall be carried out by the United States
			 Geological Survey in cooperation and consultation with the State of Alaska
			 and the American Association of Petroleum Geologists.
							(c)TimingThe resource assessment required by subsection (a) shall be completed within 24 months of the date
			 of the enactment of this Act.
							(d)FundingThe United States Geological Survey may, in carrying out the duties under this section,
			 cooperatively use resources and funds provided by the State of Alaska.
							DBLM Live Internet Auctions
						24001.Short titleThis subtitle may be cited as the BLM Live Internet Auctions Act.
						24002.Internet-based onshore oil and gas lease sales
							(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
								(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and
								(2)by adding at the end the following:
									
										(C)In order to diversify and expand the Nation’s onshore leasing program to ensure the best return to
			 the Federal taxpayer, reduce fraud, and secure the leasing process, the
			 Secretary may conduct onshore lease sales through Internet-based bidding
			 methods. Each individual Internet-based lease sale shall conclude within 7
			 days..
								(b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted under the amendment made
			 by subsection (a), the Secretary of the Interior shall analyze the first
			 10 such lease sales and report to Congress the findings of the analysis.
			 The report shall include—
								(1)estimates on increases or decreases in such lease sales, compared to sales conducted by oral
			 bidding, in—
									(A)the number of bidders;
									(B)the average amount of bid;
									(C)the highest amount bid; and
									(D)the lowest bid;
									(2)an estimate on the total cost or savings to the Department of the Interior as a result of such
			 sales, compared to sales conducted by oral bidding; and
								(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales
			 which may provide an opportunity to better maximize bidder participation,
			 ensure the highest return to the Federal taxpayers, minimize opportunities
			 for fraud or collusion, and ensure the security and integrity of the
			 leasing process.
								ENative American Energy
						25001.Short titleThis subtitle may be cited as the Native American Energy Act.
						25002.Appraisals
							(a)AmendmentTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the end the following:
								
									2607.Appraisal reforms
										(a)Options to Indian TribesWith respect to a transaction involving Indian land or the trust assets of an Indian tribe that
			 requires the approval of the Secretary, any appraisal relating to fair
			 market value required to be conducted under applicable law, regulation, or
			 policy may be completed by—
											(1)the Secretary;
											(2)the affected Indian tribe; or
											(3)a certified, third-party appraiser pursuant to a contract with the Indian tribe.
											(b)Time Limit on Secretarial Review and ActionNot later than 30 days after the date on which the Secretary receives an appraisal conducted by or
			 for an Indian tribe pursuant to paragraphs (2) or (3) of subsection (a),
			 the Secretary shall—
											(1)review the appraisal; and
											(2)provide to the Indian tribe a written notice of approval or disapproval of the appraisal.
											(c)Failure of Secretary To Approve or DisapproveIf, after 60 days, the Secretary has failed to approve or disapprove any appraisal received, the
			 appraisal shall be deemed approved.
										(d)Option to Indian Tribes To Waive Appraisal
											(1)An Indian tribe wishing to waive the requirements of subsection (a), may do so after it has
			 satisfied the requirements of subsections (2) and (3) below.
											(2)An Indian tribe wishing to forego the necessity of a waiver pursuant to this section must provide
			 to the Secretary a written resolution, statement, or other unambiguous
			 indication of tribal intent, duly approved by the governing body of the
			 Indian tribe.
											(3)The unambiguous indication of intent provided by the Indian tribe to the Secretary under paragraph
			 (2) must include an express waiver by the Indian tribe of any claims for
			 damages it might have against the United States as a result of the lack of
			 an appraisal undertaken.
											(e)DefinitionFor purposes of this subsection, the term appraisal includes appraisals and other estimates of value.
										(f)RegulationsThe Secretary shall develop regulations for implementing this section, including standards the
			 Secretary shall use for approving or disapproving an appraisal.. 
							(b)Conforming amendmentThe table of contents of the Energy Policy Act of 1992 (42 U.S.C. 13201 note) is amended by adding at the end of the items relating to title XXVI the following:
								
									
										Sec. 2607. Appraisal reforms..
							25003.StandardizationAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior
			 shall implement procedures to ensure that each agency within the
			 Department of the Interior that is involved in the review, approval, and
			 oversight of oil and gas activities on Indian lands shall use a uniform
			 system of reference numbers and tracking systems for oil and gas wells.
						25004.Environmental reviews of major Federal actions on Indian landsSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended by inserting (a) In general.— before the first sentence, and by adding at the end the following:
							
								(b)Review of major Federal actions on Indian lands
									(1)In generalFor any major Federal action on Indian lands of an Indian tribe requiring the preparation of a
			 statement under subsection (a)(2)(C), the statement shall only be
			 available for review and comment by the members of the Indian tribe and by
			 any other individual residing within the affected area.
									(2)RegulationsThe Chairman of the Council on Environmental Quality shall develop regulations to implement this
			 section, including descriptions of affected areas for specific major
			 Federal actions, in consultation with Indian tribes.
									(3)DefinitionsIn this subsection, each of the terms Indian land and Indian tribe has the meaning given that term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
									(4)Clarification of authorityNothing in the Native American Energy Act, except section 25006 of that Act, shall give the
			 Secretary any additional authority over energy projects on Alaska Native
			 Claims Settlement Act lands..
						25005.Judicial review
							(a)Time for filing complaintAny energy related action must be filed not later than the end of the 60-day period beginning on
			 the date of the final agency action. Any energy related action not filed
			 within this time period shall be barred.
							(b)District court venue and deadlineAll energy related actions—
								(1)shall be brought in the United States District Court for the District of Columbia; and
								(2)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such
			 cause of action is filed.
								(c)Appellate reviewAn interlocutory order or final judgment, decree or order of the district court in an energy
			 related action may be reviewed by the U.S. Court of Appeals for the
			 District of Columbia Circuit. The D.C. Circuit Court of Appeals shall
			 resolve such appeal as expeditiously as possible, and in any event not
			 more than 180 days after such interlocutory order or final judgment,
			 decree or order of the district court was issued.
							(d)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 504 of title 5, United States Code, or under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and
			 Judgment Fund of the United States Treasury to pay any fees or other
			 expenses under such sections, to any person or party in an energy related
			 action.
							(e)Legal feesIn any energy related action in which the plaintiff does not ultimately prevail, the court shall
			 award to the defendant (including any intervenor-defendants), other than
			 the United States, fees and other expenses incurred by that party in
			 connection with the energy related action, unless the court finds that the
			 position of the plaintiff was substantially justified or that special
			 circumstances make an award unjust. Whether or not the position of the
			 plaintiff was substantially justified shall be determined on the basis of
			 the administrative record, as a whole, which is made in the energy related
			 action for which fees and other expenses are sought.
							(f)DefinitionsFor the purposes of this section, the following definitions apply:
								(1)Agency actionThe term agency action has the same meaning given such term in section 551 of title 5, United States Code.
								(2)Indian landThe term Indian Land has the same meaning given such term in section 203(c)(3) of the Energy Policy Act of 2005 (Public Law 109–58; 25 U.S.C. 3501), including lands owned by Native Corporations under the Alaska Native Claims Settlement Act (Public Law 92–203; 43 U.S.C. 1601).
								(3)Energy related actionThe term energy related action means a cause of action that—
									(A)is filed on or after the effective date of this Act; and
									(B)seeks judicial review of a final agency action to issue a permit, license, or other form of agency
			 permission allowing:
										(i)any person or entity to conduct activities on Indian Land, which activities involve the
			 exploration, development, production or transportation of oil, gas, coal,
			 shale gas, oil shale, geothermal resources, wind or solar resources,
			 underground coal gasification, biomass, or the generation of electricity;
			 or
										(ii)any Indian Tribe, or any organization of two or more entities, at least one of which is an Indian
			 tribe, to conduct activities involving the exploration, development,
			 production or transportation of oil, gas, coal, shale gas, oil shale,
			 geothermal resources, wind or solar resources, underground coal
			 gasification, biomass, or the generation of electricity, regardless of
			 where such activities are undertaken.
										(4)Ultimately prevailThe phrase ultimately prevail means, in a final enforceable judgment, the court rules in the party’s favor on at least one cause
			 of action which is an underlying rationale for the preliminary injunction,
			 administrative stay, or other relief requested by the party, and does not
			 include circumstances where the final agency action is modified or amended
			 by the issuing agency unless such modification or amendment is required
			 pursuant to a final enforceable judgment of the court or a court-ordered
			 consent decree.
								25006.Tribal biomass demonstration projectThe Tribal Forest Protection Act of 2004 is amended by inserting after section 2 (25 U.S.C. 3115a) the following:
							
								3.Tribal biomass demonstration project
									(a)In generalFor each of fiscal years 2014 through 2018, the Secretary shall enter into stewardship contracts or
			 other agreements, other than agreements that are exclusively direct
			 service contracts, with Indian tribes to carry out demonstration projects
			 to promote biomass energy production (including biofuel, heat, and
			 electricity generation) on Indian forest land and in nearby communities by
			 providing reliable supplies of woody biomass from Federal land.
									(b)DefinitionsThe definitions in section 2 shall apply to this section.
									(c)Demonstration projectsIn each fiscal year for which projects are authorized, the Secretary shall enter into contracts or
			 other agreements described in subsection (a) to carry out at least 4 new
			 demonstration projects that meet the eligibility criteria described in
			 subsection (d).
									(d)Eligibility criteriaTo be eligible to enter into a contract or other agreement under this subsection, an Indian tribe
			 shall submit to the Secretary an application—
										(1)containing such information as the Secretary may require; and
										(2)that includes a description of—
											(A)the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and
											(B)the demonstration project proposed to be carried out by the Indian tribe.
											(e)SelectionIn evaluating the applications submitted under subsection (c), the Secretary—
										(1)shall take into consideration the factors set forth in paragraphs (1) and (2) of section 2(e) of Public Law 108–278; and whether a proposed demonstration project would—
											(A)increase the availability or reliability of local or regional energy;
											(B)enhance the economic development of the Indian tribe;
											(C)improve the connection of electric power transmission facilities serving the Indian tribe with
			 other electric transmission facilities;
											(D)improve the forest health or watersheds of Federal land or Indian forest land or rangeland; or
											(E)otherwise promote the use of woody biomass; and
											(2)shall exclude from consideration any merchantable logs that have been identified by the Secretary
			 for commercial sale.
										(f)ImplementationThe Secretary shall—
										(1)ensure that the criteria described in subsection (c) are publicly available by not later than 120
			 days after the date of enactment of this section; and
										(2)to the maximum extent practicable, consult with Indian tribes and appropriate intertribal
			 organizations likely to be affected in developing the application and
			 otherwise carrying out this section.
										(g)ReportNot later than September 20, 2015, the Secretary shall submit to Congress a report that describes,
			 with respect to the reporting period—
										(1)each individual tribal application received under this section; and
										(2)each contract and agreement entered into pursuant to this section.
										(h)Incorporation of management plansIn carrying out a contract or agreement under this section, on receipt of a request from an Indian
			 tribe, the Secretary shall incorporate into the contract or agreement, to
			 the extent practicable, management plans (including forest management and
			 integrated resource management plans) in effect on the Indian forest land
			 or rangeland of the respective Indian tribe.
									(i)TermA stewardship contract or other agreement entered into under this section—
										(1)shall be for a term of not more than 20 years; and
										(2)may be renewed in accordance with this section for not more than an additional 10 years..
						25007.Tribal resource management plansUnless otherwise explicitly exempted by Federal law enacted after the date of the enactment of this
			 Act, any activity conducted or resources harvested or produced pursuant to
			 a tribal resource management plan or an integrated resource management
			 plan approved by the Secretary of the Interior under the National Indian
			 Forest Resources Management Act (25 U.S.C. 3101 et seq.) or the American Indian Agricultural Resource Management Act (25 U.S.C. 3701 et seq.), shall be considered a sustainable management practice for purposes of any Federal standard,
			 benefit, or requirement that requires a demonstration of such
			 sustainability.
						25008.Leases of restricted lands for the Navajo NationSubsection (e)(1) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(e)(1); commonly referred to as the Long-Term Leasing Act), is amended—
							(1)by striking , except a lease for and inserting , including leases for;
							(2)in subparagraph (A), by striking 25 the first place it appears and all that follows and inserting 99 years;;
							(3)in subparagraph (B), by striking the period and inserting ; and; and
							(4)by adding at the end the following:
								
									(C)in the case of a lease for the exploration, development, or extraction of mineral resources,
			 including geothermal resources, 25 years, except that any such lease may
			 include an option to renew for one additional term not to exceed 25 years..
							25009.Nonapplicability of certain rulesNo rule promulgated by the Department of the Interior regarding hydraulic fracturing used in the
			 development or production of oil or gas resources shall have any effect on
			 any land held in trust or restricted status for the benefit of Indians
			 except with the express consent of the beneficiary on whose behalf such
			 land is held in trust or restricted status.
						IIIMiscellaneous provisions
					30101.Establishment of Office of Energy Employment and Training
						(a)EstablishmentThe Secretary of the Interior shall establish an Office of Energy Employment and Training, which
			 shall oversee the hiring and training efforts of the Department of the
			 Interior’s energy planning, permitting, and regulatory agencies.
						(b)Director
							(1)In generalThe Office shall be under the direction of a Deputy Assistant Secretary for Energy Employment and
			 Training, who shall report directly to the Assistant Secretary for Energy,
			 Lands and Minerals Management, and shall be fully employed to carry out
			 the functions of the Office.
							(2)DutiesThe Deputy Assistant Secretary for Energy Employment and Training shall perform the following
			 functions:
								(A)Develop and implement systems to track the Department’s hiring of trained skilled workers in the
			 energy permitting and inspection agencies.
								(B)Design and recommend to the Secretary programs and policies aimed at expanding the Department’s
			 hiring of women, minorities, and veterans into the Department’s workforce
			 dealing with energy permitting and inspection programs. Such programs and
			 policies shall include—
									(i)recruiting at historically black colleges and universities, Hispanic-serving institutions, women’s
			 colleges, and colleges that typically serve majority minority populations;
									(ii)sponsoring and recruiting at job fairs in urban communities;
									(iii)placing employment advertisements in newspapers and magazines oriented toward minorities, veterans,
			 and women;
									(iv)partnering with organizations that are focused on developing opportunities for minorities,
			 veterans, and women to be placed in Departmental internships, summer
			 employment, and full-time positions relating to energy;
									(v)where feasible, partnering with inner-city high schools, girls’ high schools, and high schools with
			 majority minority populations to demonstrate career opportunities and the
			 path to those opportunities available at the Department;
									(vi)coordinating with the Department of Veterans Affairs and the Department of Defense in the hiring of
			 veterans; and
									(vii)any other mass media communications that the Deputy Assistant Secretary determines necessary to
			 advertise, promote, or educate about opportunities at the Department.
									(C)Develop standards for—
									(i)equal employment opportunity and the racial, ethnic, and gender diversity of the workforce and
			 senior management of the Department; and
									(ii)increased participation of minority-owned, veteran-owned, and women-owned businesses in the
			 programs and contracts with the Department.
									(D)Review and propose for adoption the best practices of entities regulated by the Department with
			 regards to hiring and diversity policies, and publish those best practices
			 for public review.
								(c)ReportsThe Secretary shall submit to Congress an annual report regarding the actions taken by the
			 Department of the Interior agency and the Office pursuant to this section,
			 which shall include—
							(1)a statement of the total amounts paid by the Department to minority contractors;
							(2)the successes achieved and challenges faced by the Department in operating minority, veteran or
			 service-disabled veteran, and women outreach programs;
							(3)the challenges the Department may face in hiring minority, veteran, and women employees and
			 contracting with veteran or service-disabled veteran, minority-owned, and
			 women-owned businesses; and
							(4)any other information, findings, conclusions, and recommendations for legislative or Department
			 action, as the Director determines appropriate.
							(d)DefinitionsFor purposes of this section, the following definitions shall apply:
							(1)MinorityThe term minority means United States citizens who are Asian Indian American, Asian Pacific American, Black
			 American, Hispanic American, or Native American.
							(2)Minority-owned businessThe term minority-owned business means a for-profit enterprise, regardless of size, physically located in the United States or its
			 trust territories, that is owned, operated, and controlled by minority
			 group members. Minority group members are United States citizens who are Asian Indian American, Asian Pacific American, Black American,
			 Hispanic American, or Native American (terminology in NMSDC categories).
			 Ownership by minority individuals means the business is at least 51
			 percent owned by such individuals or, in the case of a publicly owned
			 business, at least 51 percent of the stock is owned by one or more such
			 individuals. Further, the management and daily operations are controlled
			 by those minority group members. For purposes of NMSDC’s program, a
			 minority group member is an individual who is a United States citizen with
			 at least 1/4 or 25 percent minimum (documentation to support claim of 25 percent required from applicant) of
			 one or more of the following:
								(A)Asian Indian American, which is a United States citizen whose origins are from India, Pakistan, or
			 Bangladesh.
								(B)Asian Pacific American, which is a United States citizen whose origins are from Japan, China,
			 Indonesia, Malaysia, Taiwan, Korea, Vietnam, Laos, Cambodia, the
			 Philippines, Thailand, Samoa, Guam, the United States Trust Territories of
			 the Pacific, or the Northern Marianas.
								(C)Black American, which is a United States citizen having origins in any of the Black racial groups
			 of Africa.
								(D)Hispanic American, which is a United States citizen of true-born Hispanic heritage, from any of the
			 Spanish-speaking areas of the following regions: Mexico, Central America,
			 South America, and the Caribbean Basin only.
								(E)Native American, which means a United States citizen enrolled to a federally recognized tribe, or a
			 Native as defined under the Alaska Native Claims Settlement Act.
								(3)NMSDCThe term NMSDC means the National Minority Supplier Development Council.
							(4)Women-owned businessThe term women-owned business means a business that can verify through evidence documentation that 51 percent or more is
			 women-owned, managed, and controlled. The business must be open for at
			 least 6 months. The business owner must be a United States citizen or
			 legal resident alien. Evidence must indicate that—
								(A)the contribution of capital or expertise by the woman business owner is real and substantial and in
			 proportion to the interest owned;
								(B)the woman business owner directs or causes the direction of management, policy, fiscal, and
			 operational matters; and
								(C)the woman business owner has the ability to perform in the area of specialty or expertise without
			 reliance on either the finances or resources of a firm that is not owned
			 by a woman.
								(5)Service disabled veteranThe term Service Disabled Veteran must have a service-connected disability that has been determined by the Department of Veterans
			 Affairs or Department of Defense. The SDVOSBC must be small under the
			 North American Industry Classification System (NAICS) code assigned to the
			 procurement; the SDV must unconditionally own 51 percent of the SDVOSBC;
			 the SDVO must control the management and daily operations of the SDVOSBC;
			 and the SDV must hold the highest officer position in the SDVOSBC.
							(6)Veteran-owned businessThe term veteran-owned business means a business that can verify through evidence documentation that 51 percent or more is
			 veteran-owned, managed, and controlled. The business must be open for at
			 least 6 months. The business owner must be a United States citizen or
			 legal resident alien and honorably or service-connected disability
			 discharged from service.
							BBureau of Reclamation Conduit Hydropower Development Equity and Jobs Act
				1.Short titleThis subdivision may be cited as the Bureau of Reclamation Conduit Hydropower Development Equity and Jobs Act.
				2.AmendmentSection 9 of the Act entitled An Act authorizing construction of water conservation and utilization projects in the Great Plains
			 and arid semiarid areas of the United States, approved August 11, 1939 (16 U.S.C. 590z–7; commonly known as the Water Conservation and Utilization Act), is amended—
					(1)by striking In connection with and inserting (a) In connection with; and
					(2)by adding at the end the following:
						
							(b)Notwithstanding subsection (a), the Secretary is authorized to enter into leases of power
			 privileges for electric power generation in connection with any project
			 constructed under this Act, and shall have authority in addition to and
			 alternative to any authority in existing laws relating to particular
			 projects, including small conduit hydropower development.
							(c)When entering into leases of power privileges under subsection (b), the Secretary shall use the
			 processes applicable to such leases under section 9(c) of the Reclamation
			 Project Act of 1939 (43 U.S.C. 485h(c)).
							(d)Lease of power privilege contracts shall be at such rates as, in the Secretary’s judgment, will
			 produce revenues at least sufficient to cover the appropriate share of the
			 annual operation and maintenance cost of the project and such fixed
			 charges, including interest, as the Secretary deems proper. Lease of power
			 privilege contracts shall be for periods not to exceed 40 years.
							(e)No findings under section 3 shall be required for a lease under subsection (b).
							(f)All right, title, and interest to installed power facilities constructed by non-Federal entities
			 pursuant to a lease of power privilege, and direct revenues derived
			 therefrom, shall remain with the lessee unless otherwise required under
			 subsection (g).
							(g)Notwithstanding section 8, lease revenues and fixed charges, if any, shall be covered into the
			 Reclamation Fund to be credited to the project from which those revenues
			 or charges were derived.
							(h)When carrying out this section, the Secretary shall first offer the lease of power privilege to an
			 irrigation district or water users association operating the applicable
			 transferred conduit, or to the irrigation district or water users
			 association receiving water from the applicable reserved conduit. The
			 Secretary shall determine a reasonable timeframe for the irrigation
			 district or water users association to accept or reject a lease of power
			 privilege offer. If the irrigation district or water users association
			 elects not to accept a lease of power privilege offer under subsection
			 (b), the Secretary shall offer the lease of power privilege to other
			 parties using the processes applicable to such leases under section 9(c)
			 of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)).
							(i)The Bureau of Reclamation shall apply its categorical exclusion process under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to small conduit hydropower development under this section, excluding siting of associated
			 transmission facilities on Federal lands.
							(j)Nothing in this section shall obligate the Western Area Power Administration or the Bonneville
			 Power Administration to purchase or market any of the power produced by
			 the facilities covered under this section and none of the costs associated
			 with production or delivery of such power shall be assigned to project
			 purposes for inclusion in project rates.
							(k)Nothing in this section shall alter or impede the delivery and management of water by Bureau of
			 Reclamation facilities, as water used for conduit hydropower generation
			 shall be deemed incidental to use of water for the original project
			 purposes. Lease of power privilege shall be made only when, in the
			 judgment of the Secretary, the exercise of the lease will not be
			 incompatible with the purposes of the project or division involved and
			 shall not create any unmitigated financial or physical impacts to the
			 project or division involved. The Secretary shall notify and consult with
			 the irrigation district or legally organized water users association
			 operating the transferred conduit in advance of offering the lease of
			 power privilege and shall prescribe such terms and conditions necessary to
			 adequately protect the planning, design, construction, operation,
			 maintenance, and other interests of the United States and the project or
			 division involved.
							(l)Nothing in this section shall alter or affect any agreements in effect on the date of the enactment
			 of the Bureau of Reclamation Conduit Hydropower Development Equity and
			 Jobs Act for the development of conduit hydropower projects or disposition
			 of revenues.
							(m)In this section:
								(1)The term conduit means any Bureau of Reclamation tunnel, canal, pipeline, aqueduct, flume, ditch, or similar
			 manmade water conveyance that is operated for the distribution of water
			 for agricultural, municipal, or industrial consumption and not primarily
			 for the generation of electricity.
								(2)The term irrigation district means any irrigation, water conservation or conservancy, multi-county water conservation or
			 conservancy district, or any separate public entity composed of two or
			 more such districts and jointly exercising powers of its member districts.
								(3)The term reserved conduit means any conduit that is included in project works the care, operation, and maintenance of which
			 has been reserved by the Secretary, through the Commissioner of the Bureau
			 of Reclamation.
								(4)The term transferred conduit means any conduit that is included in project works the care, operation, and maintenance of which
			 has been transferred to a legally organized water users association or
			 irrigation district.
								(5)The term small conduit hydropower means a facility capable of producing 5 megawatts or less of electric capacity..
					CCentral Oregon Jobs and Water Security Act
				1.Short titleThis subdivision may be cited as the Central Oregon Jobs and Water Security Act.
				2.Wild and Scenic River; Crooked, OregonSection 3(a)(72) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(72)) is amended as follows:
					(1)By striking 15-mile and inserting 14.75-mile.
					(2)In subparagraph (B)—
						(A)by striking 8-mile and all that follows through Bowman Dam and inserting 7.75-mile segment from a point one-quarter mile downstream from the toe of Bowman Dam; and
						(B)by adding at the end the following: The developer for any hydropower development, including turbines and appurtenant facilities, at
			 Bowman Dam, in consultation with the Bureau of Land Management, shall
			 analyze any impacts to the Outstandingly Remarkable Values of the Wild and
			 Scenic River that may be caused by such development, including the future
			 need to undertake routine and emergency repairs, and shall propose
			 mitigation for any impacts as part of any license application submitted to
			 the Federal Energy Regulatory Commission..
						3.City of Prineville Water SupplySection 4 of the Act of August 6, 1956 (70 Stat. 1058), (as amended by the Acts of September 14,
			 1959 (73 Stat. 554), and September 18, 1964 (78 Stat. 954)) is further
			 amended as follows:
					(1)By striking ten cubic feet the first place it appears and inserting 17 cubic feet.
					(2)By striking during those months when there is no other discharge therefrom, but this release may be reduced for
			 brief temporary periods by the Secretary whenever he may find that release
			 of the full ten cubic feet per second is harmful to the primary purpose of
			 the project.
					(3)By adding at the end the following: Without further action by the Secretary, and as determined necessary for any given year by the City
			 of Prineville, up to seven of the 17 cubic feet per second minimum release
			 shall also serve as mitigation for City of Prineville groundwater pumping,
			 pursuant to and in a manner consistent with Oregon State law, including
			 any shaping of the release of the up to seven cubic feet per second to
			 coincide with City of Prineville groundwater pumping as may be required by
			 the State of Oregon. As such, the Secretary is authorized to make
			 applications to the State of Oregon in conjunction with the City to
			 protect these supplies instream. The City shall make payment to the
			 Secretary for that portion of the minimum release that actually serves as
			 mitigation pursuant to Oregon State law for the City in any given year,
			 with the payment for any given year equal to the amount of mitigation in
			 acre feet required to offset actual City groundwater pumping for that year
			 in accordance with Reclamation Water and Related Contract and Repayment Principles and Requirements, Reclamation Manual Directives and Standards PEC 05–01, dated 09/12/2006, and guided by Economic and Environmental Principles and Guidelines for Water and Related Land Resources
			 Implementation Studies, dated March 10, 1983. The Secretary is authorized to contract exclusively with the City for
			 additional amounts in the future at the request of the City..
					4.First fill protectionThe Act of August 6, 1956 (70 Stat. 1058), as amended by the Acts of September 14, 1959 (73 Stat.
			 554), and September 18, 1964 (78 Stat. 954), is further amended by adding
			 at the end the following:
					
						6.Other than the 17 cubic feet per second release provided for in section 4, and subject to
			 compliance with the Army Corps of Engineers’ flood curve requirements, the
			 Secretary shall, on a first fill priority basis, store in and release from Prineville Reservoir, whether from carryover, infill, or
			 a combination thereof, the following:
							(1)68,273 acre feet of water annually to fulfill all 16 Bureau of Reclamation contracts existing as of
			 January 1, 2011, and up to 2,740 acre feet of water annually to supply the
			 McKay Creek lands as provided for in section 5 of this Act.
							(2)Not more than 10,000 acre feet of water annually, to be made available to the North Unit Irrigation
			 District pursuant to a Temporary Water Service Contract, upon the request
			 of the North Unit Irrigation District, consistent with the same terms and
			 conditions as prior such contracts between the District and the Bureau of
			 Reclamation.
							7.Except as otherwise provided in this Act, nothing in this Act—
							(1)modifies contractual rights that may exist between contractors and the United States under
			 Reclamation contracts;
							(2)amends or reopens contracts referred to in paragraph (1); or
							(3)modifies any rights, obligations, or requirements that may be provided or governed by Oregon State
			 law..
				5.Ochoco Irrigation District
					(a)Early repaymentNotwithstanding section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner within Ochoco Irrigation District in Oregon, may repay, at any time, the
			 construction costs of the project facilities allocated to that landowner’s
			 lands within the district. Upon discharge, in full, of the obligation for
			 repayment of the construction costs allocated to all lands the landowner
			 owns in the district, those lands shall not be subject to the ownership
			 and full-cost pricing limitations of the Act of June 17, 1902 (43 U.S.C. 371 et seq.), and Acts supplemental to and amendatory of that Act, including the Reclamation Reform Act of
			 1982 (43 U.S.C. 390aa et seq.).
					(b)CertificationUpon the request of a landowner who has repaid, in full, the construction costs of the project
			 facilities allocated to that landowner’s lands owned within the district,
			 the Secretary of the Interior shall provide the certification provided for
			 in subsection (b)(1) of section 213 of the Reclamation Reform Act of 1982
			 (43 U.S.C. 390mm(b)(1)).
					(c)Contract amendmentOn approval of the district directors and notwithstanding project authorizing legislation to the
			 contrary, the district’s reclamation contracts are modified, without
			 further action by the Secretary of the Interior, to—
						(1)authorize the use of water for instream purposes, including fish or wildlife purposes, in order for
			 the district to engage in, or take advantage of, conserved water projects
			 and temporary instream leasing as authorized by Oregon State law;
						(2)include within the district boundary approximately 2,742 acres in the vicinity of McKay Creek,
			 resulting in a total of approximately 44,937 acres within the district
			 boundary;
						(3)classify as irrigable approximately 685 acres within the approximately 2,742 acres of included
			 lands in the vicinity of McKay Creek, where the approximately 685 acres
			 are authorized to receive irrigation water pursuant to water rights issued
			 by the State of Oregon and have in the past received water pursuant to
			 such State water rights; and
						(4)provide the district with stored water from Prineville Reservoir for purposes of supplying up to
			 the approximately 685 acres of lands added within the district boundary
			 and classified as irrigable under paragraphs (2) and (3), with such stored
			 water to be supplied on an acre-per-acre basis contingent on the transfer
			 of existing appurtenant McKay Creek water rights to instream use and the
			 State’s issuance of water rights for the use of stored water.
						(d)LimitationExcept as otherwise provided in subsections (a) and (c), nothing in this section shall be construed
			 to—
						(1)modify contractual rights that may exist between the district and the United States under the
			 district’s Reclamation contracts;
						(2)amend or reopen the contracts referred to in paragraph (1); or
						(3)modify any rights, obligations or relationships that may exist between the district and its
			 landowners as may be provided or governed by Oregon State law.
						DState Authority For Hydraulic Fracturing Regulation; EPA Hydraulic Fracturing Research
				IState Authority For Hydraulic Fracturing Regulation
					101.Short titleThis title may be cited as the Protecting States’ Rights to Promote American Energy Security Act.
					102.State authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the
			 following:
						
							44.State authority for hydraulic fracturing regulation
								(a)In generalThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit
			 requirement regarding hydraulic fracturing, or any component of that
			 process, relating to oil, gas, or geothermal production activities on or
			 under any land in any State that has regulations, guidance, or permit
			 requirements for that activity.
								(b)State authorityThe Department of the Interior shall recognize and defer to State regulations, permitting, and
			 guidance, for all activities related to hydraulic fracturing, or any
			 component of that process, relating to oil, gas, or geothermal production
			 activities on Federal land.
								(c)Transparency of State regulations
									(1)In generalEach State shall submit to the Bureau of Land Management a copy of its regulations that apply to
			 hydraulic fracturing operations on Federal land.
									(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under
			 this subsection.
									(d)Transparency of State disclosure requirements
									(1)In generalEach State shall submit to the Bureau of Land Management a copy of any regulations of the State
			 that require disclosure of chemicals used in hydraulic fracturing
			 operations on Federal land.
									(2)AvailabilityThe Secretary of the Interior shall make available to the public State regulations submitted under
			 this subsection.
									(e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process by which fracturing fluids (or a fracturing fluid system) are pumped into an
			 underground geologic formation at a calculated, predetermined rate and
			 pressure to generate fractures or cracks in the target formation and
			 thereby increase the permeability of the rock near the wellbore and
			 improve production of natural gas or oil..
					103.Government Accountability Office study
						(a)StudyThe Comptroller General of the United States shall conduct a study examining the economic benefits
			 of domestic shale oil and gas production resulting from the process of
			 hydraulic fracturing. This study will include identification of—
							(1)State and Federal revenue generated as a result of shale gas production;
							(2)jobs created both directly and indirectly as a result of shale oil and gas production; and
							(3)an estimate of potential energy prices without domestic shale oil and gas production.
							(b)ReportThe Comptroller General shall submit a report on the findings of such study to the Committee on
			 Natural Resources of the House of Representatives within 30 days after
			 completion of the study.
						104.Tribal authority on trust landThe Department of the Interior shall not enforce any Federal regulation, guidance, or permit
			 requirement regarding the process of hydraulic fracturing (as that term is
			 defined in section 44 of the Mineral Leasing Act, as amended by section
			 102 of this Act), or any component of that process, relating to oil, gas,
			 or geothermal production activities on any land held in trust or
			 restricted status for the benefit of Indians except with the express
			 consent of the beneficiary on whose behalf such land is held in trust or
			 restricted status.
					IIEPA HYDRAULIC FRACTURING RESEARCH
					201.Short titleThis title may be cited as the EPA Hydraulic Fracturing Study Improvement Act.
					202.Epa hydraulic fracturing researchIn conducting its study of the potential impacts of hydraulic fracturing on drinking water
			 resources, with respect to which a request for information was issued
			 under Federal Register Vol. 77, No. 218, the Administrator of the
			 Environmental Protection Agency shall adhere to the following
			 requirements:
						(1)Peer review and information qualityPrior to issuance and dissemination of any final report or any interim report summarizing the
			 Environmental Protection Agency’s research on the relationship between
			 hydraulic fracturing and drinking water, the Administrator shall—
							(A)consider such reports to be Highly Influential Scientific Assessments and require peer review of
			 such reports in accordance with guidelines governing such assessments, as
			 described in—
								(i)the Environmental Protection Agency’s Peer Review Handbook 3rd Edition;
								(ii)the Environmental Protection Agency’s Scientific Integrity Policy, as in effect on the date of
			 enactment of this Act; and
								(iii)the Office of Management and Budget’s Peer Review Bulletin, as in effect on the date of enactment
			 of this Act; and
								(B)require such reports to meet the standards and procedures for the dissemination of influential
			 scientific, financial, or statistical information set forth in the
			 Environmental Protection Agency’s Guidelines for Ensuring and Maximizing
			 the Quality, Objectivity, Utility, and Integrity of Information
			 Disseminated by the Environmental Protection Agency, developed in response
			 to guidelines issued by the Office of Management and Budget under section
			 515(a) of the Treasury and General Government Appropriations Act for
			 Fiscal Year 2001 (Public Law 106–554).
							(2)Probability, uncertainty, and consequenceIn order to maximize the quality and utility of information developed through the study, the
			 Administrator shall ensure that identification of the possible impacts of
			 hydraulic fracturing on drinking water resources included in such reports
			 be accompanied by objective estimates of the probability, uncertainty, and
			 consequence of each identified impact, taking into account the risk
			 management practices of States and industry. Estimates or descriptions of
			 probability, uncertainty, and consequence shall be as quantitative as
			 possible given the validity, accuracy, precision, and other quality
			 attributes of the underlying data and analyses, but no more quantitative
			 than the data and analyses can support.
						(3)Release of final reportThe final report shall be publicly released by September 30, 2016.
						IIIMiscellaneous provisions
					301.Review of State activitiesThe Secretary of the Interior shall annually review and report to Congress on all State activities
			 relating to hydraulic fracturing.
					EPreventing Government Waste and Protecting Coal Mining Jobs in America
				1.Short titleThis subdivision may be cited as the Preventing Government Waste and Protecting Coal Mining Jobs in America.
				2.Incorporation of surface mining stream buffer zone rule into State programs
					(a)In generalSection 503 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) is amended by adding at the end the following:
						
							(e)Stream buffer zone management
								(1)In generalIn addition to the requirements under subsection (a), each State program shall incorporate the
			 necessary rule regarding excess spoil, coal mine waste, and buffers for
			 perennial and intermittent streams published by the Office of Surface
			 Mining Reclamation and Enforcement on December 12, 2008 (73 Fed. Reg.
			 75813 et seq.) which complies with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) in view of the 2006 discussions between the Director of the Office of Surface Mining and the
			 Director of the United States Fish and Wildlife Service, and the Office of
			 Surface Mining Reclamation and Enforcement’s consideration and review of
			 comments submitted by the United States Fish and Wildlife Service during
			 the rulemaking process in 2007.
								(2)Study of implementationThe Secretary shall—
									(A)at such time as the Secretary determines all States referred to in subsection (a) have fully
			 incorporated the necessary rule referred to in paragraph (1) of this
			 subsection into their State programs, publish notice of such
			 determination;
									(B)during the 5-year period beginning on the date of such publication, assess the effectiveness of
			 implementation of such rule by such States;
									(C)carry out all required consultation on the benefits and other impacts of the implementation of the
			 rule to any threatened species or endangered species, with the
			 participation of the United States Fish and Wildlife Service and the
			 United States Geological Survey; and
									(D)upon the conclusion of such period, submit a comprehensive report on the impacts of such rule to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, including—
										(i)an evaluation of the effectiveness of such rule;
										(ii)an evaluation of any ways in which the existing rule inhibits energy production; and
										(iii)a description in detail of any proposed changes that should be made to the rule, the justification
			 for such changes, all comments on such changes received by the Secretary
			 from such States, and the projected costs and benefits of such changes.
										(3)Limitation on new regulationsThe Secretary may not issue any regulations under this Act relating to stream buffer zones or
			 stream protection before the date of the publication of the report under
			 paragraph (2), other than a rule necessary to implement paragraph (1)..
					(b)Deadline for State implementationNot later than 2 years after the date of the enactment of this Act, a State with a State program
			 approved under section 503 of the Surface Mining Control and Reclamation
			 Act of 1977 (30 U.S.C. 1253) shall submit to the Secretary of the Interior amendments to such program pursuant to part 732 of
			 title 30, Code of Federal Regulations, incorporating the necessary rule
			 referred to in subsection (e)(1) of such section, as amended by this
			 section.
					CJudiciary
			1.Short titleThis division may be cited as the Responsibly And Professionally Invigorating Development Act of 2014 or as the RAPID Act.
			2.Coordination of agency administrative operations for efficient decisionmaking
				(a)In generalChapter 5 of part 1 of title 5, United States Code, is amended by inserting after subchapter II the
			 following:
					
						IIAInteragency Coordination Regarding Permitting
							560.Coordination of agency administrative operations for efficient decisionmaking
								(a)Congressional declaration of purposeThe purpose of this subchapter is to establish a framework and procedures to streamline, increase
			 the efficiency of, and enhance coordination of agency administration of
			 the regulatory review, environmental decisionmaking, and permitting
			 process for projects undertaken, reviewed, or funded by Federal agencies.
			 This subchapter will ensure that agencies administer the regulatory
			 process in a manner that is efficient so that citizens are not burdened
			 with regulatory excuses and time delays.
								(b)DefinitionsFor purposes of this subchapter, the term—
									(1)agency means any agency, department, or other unit of Federal, State, local, or Indian tribal government;
									(2)category of projects means 2 or more projects related by project type, potential environmental impacts, geographic
			 location, or another similar project feature or characteristic;
									(3)environmental assessment means a concise public document for which a Federal agency is responsible that serves to—
										(A)briefly provide sufficient evidence and analysis for determining whether to prepare an
			 environmental impact statement or a finding of no significant impact;
										(B)aid an agency’s compliance with NEPA when no environmental impact statement is necessary; and
										(C)facilitate preparation of an environmental impact statement when one is necessary;
										(4)environmental impact statement means the detailed statement of significant environmental impacts required to be prepared under
			 NEPA;
									(5)environmental review means the Federal agency procedures for preparing an environmental impact statement, environmental
			 assessment, categorical exclusion, or other document under NEPA;
									(6)environmental decisionmaking process means the Federal agency procedures for undertaking and completion of any environmental permit,
			 decision, approval, review, or study under any Federal law other than NEPA
			 for a project subject to an environmental review;
									(7)environmental document means an environmental assessment or environmental impact statement, and includes any supplemental
			 document or document prepared pursuant to a court order;
									(8)finding of no significant impact means a document by a Federal agency briefly presenting the reasons why a project, not otherwise
			 subject to a categorical exclusion, will not have a significant effect on
			 the human environment and for which an environmental impact statement
			 therefore will not be prepared;
									(9)lead agency means the Federal agency preparing or responsible for preparing the environmental document;
									(10)NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
									(11)project means major Federal actions that are construction activities undertaken with Federal funds or that
			 are construction activities that require approval by a permit or
			 regulatory decision issued by a Federal agency;
									(12)project sponsor means the agency or other entity, including any private or public-private entity, that seeks
			 approval for a project or is otherwise responsible for undertaking a
			 project; and
									(13)record of decision means a document prepared by a lead agency under NEPA following an environmental impact statement
			 that states the lead agency’s decision, identifies the alternatives
			 considered by the agency in reaching its decision and states whether all
			 practicable means to avoid or minimize environmental harm from the
			 alternative selected have been adopted, and if not, why they were not
			 adopted.
									(c)Preparation of environmental documentsUpon the request of the lead agency, the project sponsor shall be authorized to prepare any
			 document for purposes of an environmental review required in support of
			 any project or approval by the lead agency if the lead agency furnishes
			 oversight in such preparation and independently evaluates such document
			 and the document is approved and adopted by the lead agency prior to
			 taking any action or making any approval based on such document.
								(d)Adoption and use of documents
									(1)Documents prepared under nepa
										(A)Not more than 1 environmental impact statement and 1 environmental assessment shall be prepared
			 under NEPA for a project (except for supplemental environmental documents
			 prepared under NEPA or environmental documents prepared pursuant to a
			 court order), and, except as otherwise provided by law, the lead agency
			 shall prepare the environmental impact statement or environmental
			 assessment. After the lead agency issues a record of decision, no Federal
			 agency responsible for making any approval for that project may rely on a
			 document other than the environmental document prepared by the lead
			 agency.
										(B)Upon the request of a project sponsor, a lead agency may adopt, use, or rely upon secondary and
			 cumulative impact analyses included in any environmental document prepared
			 under NEPA for projects in the same geographic area where the secondary
			 and cumulative impact analyses provide information and data that pertains
			 to the NEPA decision for the project under review.
										(2)State environmental documents; supplemental documents
										(A)Upon the request of a project sponsor, a lead agency may adopt a document that has been prepared
			 for a project under State laws and procedures as the environmental impact
			 statement or environmental assessment for the project, provided that the
			 State laws and procedures under which the document was prepared provide
			 environmental protection and opportunities for public involvement that are
			 substantially equivalent to NEPA.
										(B)An environmental document adopted under subparagraph (A) is deemed to satisfy the lead agency’s
			 obligation under NEPA to prepare an environmental impact statement or
			 environmental assessment.
										(C)In the case of a document described in subparagraph (A), during the period after preparation of the
			 document but before its adoption by the lead agency, the lead agency shall
			 prepare and publish a supplement to that document if the lead agency
			 determines that—
											(i)a significant change has been made to the project that is relevant for purposes of environmental
			 review of the project; or
											(ii)there have been significant changes in circumstances or availability of information relevant to the
			 environmental review for the project.
											(D)If the agency prepares and publishes a supplemental document under subparagraph (C), the lead
			 agency may solicit comments from agencies and the public on the
			 supplemental document for a period of not more than 45 days beginning on
			 the date of the publication of the supplement.
										(E)A lead agency shall issue its record of decision or finding of no significant impact, as
			 appropriate, based upon the document adopted under subparagraph (A), and
			 any supplements thereto.
										(3)Contemporaneous projectsIf the lead agency determines that there is a reasonable likelihood that the project will have
			 similar environmental impacts as a similar project in geographical
			 proximity to the project, and that similar project was subject to
			 environmental review or similar State procedures within the 5-year period
			 immediately preceding the date that the lead agency makes that
			 determination, the lead agency may adopt the environmental document that
			 resulted from that environmental review or similar State procedure. The
			 lead agency may adopt such an environmental document, if it is prepared
			 under State laws and procedures only upon making a favorable determination
			 on such environmental document pursuant to paragraph (2)(A).
									(e)Participating agencies
									(1)In generalThe lead agency shall be responsible for inviting and designating participating agencies in
			 accordance with this subsection. The lead agency shall provide the
			 invitation or notice of the designation in writing.
									(2)Federal participating agenciesAny Federal agency that is required to adopt the environmental document of the lead agency for a
			 project shall be designated as a participating agency and shall
			 collaborate on the preparation of the environmental document, unless the
			 Federal agency informs the lead agency, in writing, by a time specified by
			 the lead agency in the designation of the Federal agency that the Federal
			 agency—
										(A)has no jurisdiction or authority with respect to the project;
										(B)has no expertise or information relevant to the project; and
										(C)does not intend to submit comments on the project.
										(3)InvitationThe lead agency shall identify, as early as practicable in the environmental review for a project,
			 any agencies other than an agency described in paragraph (2) that may have
			 an interest in the project, including, where appropriate, Governors of
			 affected States, and heads of appropriate tribal and local (including
			 county) governments, and shall invite such identified agencies and
			 officials to become participating agencies in the environmental review for
			 the project. The invitation shall set a deadline of 30 days for responses
			 to be submitted, which may only be extended by the lead agency for good
			 cause shown. Any agency that fails to respond prior to the deadline shall
			 be deemed to have declined the invitation.
									(4)Effect of declining participating agency invitationAny agency that declines a designation or invitation by the lead agency to be a participating
			 agency shall be precluded from submitting comments on any document
			 prepared under NEPA for that project or taking any measures to oppose,
			 based on the environmental review, any permit, license, or approval
			 related to that project.
									(5)Effect of designationDesignation as a participating agency under this subsection does not imply that the participating
			 agency—
										(A)supports a proposed project; or
										(B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
										(6)Cooperating agencyA participating agency may also be designated by a lead agency as a cooperating agency under the regulations contained in part 1500 of title 40, Code of Federal Regulations, as in
			 effect on January 1, 2011. Designation as a cooperating agency shall have
			 no effect on designation as participating agency. No agency that is not a
			 participating agency may be designated as a cooperating agency.
									(7)Concurrent reviewsEach Federal agency shall—
										(A)carry out obligations of the Federal agency under other applicable law concurrently and in
			 conjunction with the review required under NEPA; and
										(B)in accordance with the rules made by the Council on Environmental Quality pursuant to subsection
			 (n)(1), make and carry out such rules, policies, and procedures as may be
			 reasonably necessary to enable the agency to ensure completion of the
			 environmental review and environmental decisionmaking process in a timely,
			 coordinated, and environmentally responsible manner.
										(8)CommentsEach participating agency shall limit its comments on a project to areas that are within the
			 authority and expertise of such participating agency. Each participating
			 agency shall identify in such comments the statutory authority of the
			 participating agency pertaining to the subject matter of its comments. The
			 lead agency shall not act upon, respond to or include in any document
			 prepared under NEPA, any comment submitted by a participating agency that
			 concerns matters that are outside of the authority and expertise of the
			 commenting participating agency.
									(f)Project initiation request
									(1)NoticeA project sponsor shall provide the Federal agency responsible for undertaking a project with
			 notice of the initiation of the project by providing a description of the
			 proposed project, the general location of the proposed project, and a
			 statement of any Federal approvals anticipated to be necessary for the
			 proposed project, for the purpose of informing the Federal agency that the
			 environmental review should be initiated.
									(2)Lead agency initiationThe agency receiving a project initiation notice under paragraph (1) shall promptly identify the
			 lead agency for the project, and the lead agency shall initiate the
			 environmental review within a period of 45 days after receiving the notice
			 required by paragraph (1) by inviting or designating agencies to become
			 participating agencies, or, where the lead agency determines that no
			 participating agencies are required for the project, by taking such other
			 actions that are reasonable and necessary to initiate the environmental
			 review.
									(g)Alternatives analysis
									(1)ParticipationAs early as practicable during the environmental review, but no later than during scoping for a
			 project requiring the preparation of an environmental impact statement,
			 the lead agency shall provide an opportunity for involvement by
			 cooperating agencies in determining the range of alternatives to be
			 considered for a project.
									(2)Range of alternativesFollowing participation under paragraph (1), the lead agency shall determine the range of
			 alternatives for consideration in any document which the lead agency is
			 responsible for preparing for the project, subject to the following
			 limitations:
										(A)No evaluation of certain alternativesNo Federal agency shall evaluate any alternative that was identified but not carried forward for
			 detailed evaluation in an environmental document or evaluated and not
			 selected in any environmental document prepared under NEPA for the same
			 project.
										(B)Only feasible alternatives evaluatedWhere a project is being constructed, managed, funded, or undertaken by a project sponsor that is
			 not a Federal agency, Federal agencies shall only be required to evaluate
			 alternatives that the project sponsor could feasibly undertake, consistent
			 with the purpose of and the need for the project, including alternatives
			 that can be undertaken by the project sponsor and that are technically and
			 economically feasible.
										(3)Methodologies
										(A)In generalThe lead agency shall determine, in collaboration with cooperating agencies at appropriate times
			 during the environmental review, the methodologies to be used and the
			 level of detail required in the analysis of each alternative for a
			 project. The lead agency shall include in the environmental document a
			 description of the methodologies used and how the methodologies were
			 selected.
										(B)No evaluation of inappropriate alternativesWhen a lead agency determines that an alternative does not meet the purpose and need for a project,
			 that alternative is not required to be evaluated in detail in an
			 environmental document.
										(4)Preferred alternativeAt the discretion of the lead agency, the preferred alternative for a project, after being
			 identified, may be developed to a higher level of detail than other
			 alternatives in order to facilitate the development of mitigation measures
			 or concurrent compliance with other applicable laws if the lead agency
			 determines that the development of such higher level of detail will not
			 prevent the lead agency from making an impartial decision as to whether to
			 accept another alternative which is being considered in the environmental
			 review.
									(5)Employment analysisThe evaluation of each alternative in an environmental impact statement or an environmental
			 assessment shall identify the potential effects of the alternative on
			 employment, including potential short-term and long-term employment
			 increases and reductions and shifts in employment.
									(h)Coordination and scheduling
									(1)Coordination plan
										(A)In generalThe lead agency shall establish and implement a plan for coordinating public and agency
			 participation in and comment on the environmental review for a project or
			 category of projects to facilitate the expeditious resolution of the
			 environmental review.
										(B)Schedule
											(i)In generalThe lead agency shall establish as part of the coordination plan for a project, after consultation
			 with each participating agency and, where applicable, the project sponsor,
			 a schedule for completion of the environmental review. The schedule shall
			 include deadlines, consistent with subsection (i), for decisions under any
			 other Federal laws (including the issuance or denial of a permit or
			 license) relating to the project that is covered by the schedule.
											(ii)Factors for considerationIn establishing the schedule, the lead agency shall consider factors such as—
												(I)the responsibilities of participating agencies under applicable laws;
												(II)resources available to the participating agencies;
												(III)overall size and complexity of the project;
												(IV)overall schedule for and cost of the project;
												(V)the sensitivity of the natural and historic resources that could be affected by the project; and
												(VI)the extent to which similar projects in geographic proximity were recently subject to environmental
			 review or similar State procedures.
												(iii)Compliance with the schedule
												(I)All participating agencies shall comply with the time periods established in the schedule or with
			 any modified time periods, where the lead agency modifies the schedule
			 pursuant to subparagraph (D).
												(II)The lead agency shall disregard and shall not respond to or include in any document prepared under
			 NEPA, any comment or information submitted or any finding made by a
			 participating agency that is outside of the time period established in the
			 schedule or modification pursuant to subparagraph (D) for that agency’s
			 comment, submission or finding.
												(III)If a participating agency fails to object in writing to a lead agency decision, finding or request
			 for concurrence within the time period established under law or by the
			 lead agency, the agency shall be deemed to have concurred in the decision,
			 finding or request.
												(C)Consistency with other time periodsA schedule under subparagraph (B) shall be consistent with any other relevant time periods
			 established under Federal law.
										(D)ModificationThe lead agency may—
											(i)lengthen a schedule established under subparagraph (B) for good cause; and
											(ii)shorten a schedule only with the concurrence of the cooperating agencies.
											(E)DisseminationA copy of a schedule under subparagraph (B), and of any modifications to the schedule, shall be—
											(i)provided within 15 days of completion or modification of such schedule to all participating
			 agencies and to the project sponsor; and
											(ii)made available to the public.
											(F)Roles and responsibility of lead agencyWith respect to the environmental review for any project, the lead agency shall have authority and
			 responsibility to take such actions as are necessary and proper, within
			 the authority of the lead agency, to facilitate the expeditious resolution
			 of the environmental review for the project.
										(i)DeadlinesThe following deadlines shall apply to any project subject to review under NEPA and any decision
			 under any Federal law relating to such project (including the issuance or
			 denial of a permit or license or any required finding):
									(1)Environmental review deadlinesThe lead agency shall complete the environmental review within the following deadlines:
										(A)Environmental impact statement projectsFor projects requiring preparation of an environmental impact statement—
											(i)the lead agency shall issue an environmental impact statement within 2 years after the earlier of
			 the date the lead agency receives the project initiation request or a
			 Notice of Intent to Prepare an Environmental Impact Statement is published
			 in the Federal Register; and
											(ii)in circumstances where the lead agency has prepared an environmental assessment and determined that
			 an environmental impact statement will be required, the lead agency shall
			 issue the environmental impact statement within 2 years after the date of
			 publication of the Notice of Intent to Prepare an Environmental Impact
			 Statement in the Federal Register.
											(B)Environmental assessment projectsFor projects requiring preparation of an environmental assessment, the lead agency shall issue a
			 finding of no significant impact or publish a Notice of Intent to Prepare
			 an Environmental Impact Statement in the Federal Register within 1 year
			 after the earlier of the date the lead agency receives the project
			 initiation request, makes a decision to prepare an environmental
			 assessment, or sends out participating agency invitations.
										(2)Extensions
										(A)RequirementsThe environmental review deadlines may be extended only if—
											(i)a different deadline is established by agreement of the lead agency, the project sponsor, and all
			 participating agencies; or
											(ii)the deadline is extended by the lead agency for good cause.
											(B)LimitationThe environmental review shall not be extended by more than 1 year for a project requiring
			 preparation of an environmental impact statement or by more than 180 days
			 for a project requiring preparation of an environmental assessment.
										(3)Environmental review comments
										(A)Comments on draft environmental impact statementFor comments by agencies and the public on a draft environmental impact statement, the lead agency
			 shall establish a comment period of not more than 60 days after
			 publication in the Federal Register of notice of the date of public
			 availability of such document, unless—
											(i)a different deadline is established by agreement of the lead agency, the project sponsor, and all
			 participating agencies; or
											(ii)the deadline is extended by the lead agency for good cause.
											(B)Other commentsFor all other comment periods for agency or public comments in the environmental review process,
			 the lead agency shall establish a comment period of no more than 30 days
			 from availability of the materials on which comment is requested, unless—
											(i)a different deadline is established by agreement of the lead agency, the project sponsor, and all
			 participating agencies; or
											(ii)the deadline is extended by the lead agency for good cause.
											(4)Deadlines for decisions under other lawsNotwithstanding any other provision of law, in any case in which a decision under any other Federal
			 law relating to the undertaking of a project being reviewed under NEPA
			 (including the issuance or denial of a permit or license) is required to
			 be made, the following deadlines shall apply:
										(A)Decisions prior to record of decision or finding of no significant impactIf a Federal agency is required to approve, or otherwise to act upon, a permit, license, or other
			 similar application for approval related to a project prior to the record
			 of decision or finding of no significant impact, such Federal agency shall
			 approve or otherwise act not later than the end of a 90-day period
			 beginning—
											(i)after all other relevant agency review related to the project is complete; and
											(ii)after the lead agency publishes a notice of the availability of the final environmental impact
			 statement or issuance of other final environmental documents, or no later
			 than such other date that is otherwise required by law, whichever event
			 occurs first.
											(B)Other decisionsWith regard to any approval or other action related to a project by a Federal agency that is not
			 subject to subparagraph (A), each Federal agency shall approve or
			 otherwise act not later than the end of a period of 180 days beginning—
											(i)after all other relevant agency review related to the project is complete; and
											(ii)after the lead agency issues the record of decision or finding of no significant impact, unless a
			 different deadline is established by agreement of the Federal agency, lead
			 agency, and the project sponsor, where applicable, or the deadline is
			 extended by the Federal agency for good cause, provided that such
			 extension shall not extend beyond a period that is 1 year after the lead
			 agency issues the record of decision or finding of no significant impact.
											(C)Failure to actIn the event that any Federal agency fails to approve, or otherwise to act upon, a permit, license,
			 or other similar application for approval related to a project within the
			 applicable deadline described in subparagraph (A) or (B), the permit,
			 license, or other similar application shall be deemed approved by such
			 agency and the agency shall take action in accordance with such approval
			 within 30 days of the applicable deadline described in subparagraph (A) or
			 (B).
										(D)Final agency actionAny approval under subparagraph (C) is deemed to be final agency action, and may not be reversed by
			 any agency. In any action under chapter 7 seeking review of such a final
			 agency action, the court may not set aside such agency action by reason of
			 that agency action having occurred under this paragraph.
										(j)Issue identification and resolution
									(1)CooperationThe lead agency and the participating agencies shall work cooperatively in accordance with this
			 section to identify and resolve issues that could delay completion of the
			 environmental review or could result in denial of any approvals required
			 for the project under applicable laws.
									(2)Lead agency responsibilitiesThe lead agency shall make information available to the participating agencies as early as
			 practicable in the environmental review regarding the environmental,
			 historic, and socioeconomic resources located within the project area and
			 the general locations of the alternatives under consideration. Such
			 information may be based on existing data sources, including geographic
			 information systems mapping.
									(3)Participating agency responsibilitiesBased on information received from the lead agency, participating agencies shall identify, as early
			 as practicable, any issues of concern regarding the project’s potential
			 environmental, historic, or socioeconomic impacts. In this paragraph,
			 issues of concern include any issues that could substantially delay or
			 prevent an agency from granting a permit or other approval that is needed
			 for the project.
									(4)Issue resolution
										(A)Meeting of participating agenciesAt any time upon request of a project sponsor, the lead agency shall promptly convene a meeting
			 with the relevant participating agencies and the project sponsor, to
			 resolve issues that could delay completion of the environmental review or
			 could result in denial of any approvals required for the project under
			 applicable laws.
										(B)Notice that resolution cannot be achievedIf a resolution cannot be achieved within 30 days following such a meeting and a determination by
			 the lead agency that all information necessary to resolve the issue has
			 been obtained, the lead agency shall notify the heads of all participating
			 agencies, the project sponsor, and the Council on Environmental Quality
			 for further proceedings in accordance with section 204 of NEPA, and shall
			 publish such notification in the Federal Register.
										(k)Limitation on use of social cost of carbon
									(1)In generalIn the case of any environmental review or environmental decisionmaking process, a lead agency may
			 not use the social cost of carbon.
									(2)DefinitionIn this subsection, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis Under Executive Order No. 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in
			 May 2013, revised in November 2013, or any successor thereto or
			 substantially related document, or any other estimate of the monetized
			 damages associated with an incremental increase in carbon dioxide
			 emissions in a given year.
									(l)Report to congressThe head of each Federal agency shall report annually to Congress—
									(1)the projects for which the agency initiated preparation of an environmental impact statement or
			 environmental assessment;
									(2)the projects for which the agency issued a record of decision or finding of no significant impact
			 and the length of time it took the agency to complete the environmental
			 review for each such project;
									(3)the filing of any lawsuits against the agency seeking judicial review of a permit, license, or
			 approval issued by the agency for an action subject to NEPA, including the
			 date the complaint was filed, the court in which the complaint was filed,
			 and a summary of the claims for which judicial review was sought; and
									(4)the resolution of any lawsuits against the agency that sought judicial review of a permit, license,
			 or approval issued by the agency for an action subject to NEPA.
									(m)Limitations on claims
									(1)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial
			 review of a permit, license, or approval issued by a Federal agency for an
			 action subject to NEPA shall be barred unless—
										(A)in the case of a claim pertaining to a project for which an environmental review was conducted and
			 an opportunity for comment was provided, the claim is filed by a party
			 that submitted a comment during the environmental review on the issue on
			 which the party seeks judicial review, and such comment was sufficiently
			 detailed to put the lead agency on notice of the issue upon which the
			 party seeks judicial review; and
										(B)filed within 180 days after publication of a notice in the Federal Register announcing that the
			 permit, license, or approval is final pursuant to the law under which the
			 agency action is taken, unless a shorter time is specified in the Federal
			 law pursuant to which judicial review is allowed.
										(2)New informationThe preparation of a supplemental environmental impact statement, when required, is deemed a
			 separate final agency action and the deadline for filing a claim for
			 judicial review of such action shall be 180 days after the date of
			 publication of a notice in the Federal Register announcing the record of
			 decision for such action. Any claim challenging agency action on the basis
			 of information in a supplemental environmental impact statement shall be
			 limited to challenges on the basis of that information.
									(3)Rule of constructionNothing in this subsection shall be construed to create a right to judicial review or place any
			 limit on filing a claim that a person has violated the terms of a permit,
			 license, or approval.
									(n)Categories of projectsThe authorities granted under this subchapter may be exercised for an individual project or a
			 category of projects.
								(o)Effective dateThe requirements of this subchapter shall apply only to environmental reviews and environmental
			 decisionmaking processes initiated after the date of enactment of this
			 subchapter. In the case of a project for which an environmental review or
			 environmental decisionmaking process was initiated prior to the date of
			 enactment of this subchapter, the provisions of subsection (i) shall
			 apply, except that, notwithstanding any other provision of this section,
			 in determining a deadline under such subsection, any applicable period of
			 time shall be calculated as beginning from the date of enactment of this
			 subchapter.
								(p)ApplicabilityExcept as provided in subsection (p), this subchapter applies, according to the provisions thereof,
			 to all projects for which a Federal agency is required to undertake an
			 environmental review or make a decision under an environmental law for a
			 project for which a Federal agency is undertaking an environmental review.
								(q)Savings clauseNothing in this section shall be construed to supersede, amend, or modify sections 134, 135, 139,
			 325, 326, and 327 of title 23, sections 5303 and 5304 of title 49, or subtitle C of title I of division A of the Moving Ahead for Progress in the 21st
			 Century Act and the amendments made by such subtitle (Public Law 112–141)..
				(b)Technical amendmentThe table of sections for chapter 5 of title 5, United States Code, is amended by inserting after the items relating to subchapter II
			 the following:
					
						
							Subchapter IIA—Interagency Coordination Regarding Permitting
							560. Coordination of agency administrative operations for efficient decisionmaking..
				(c)Regulations
					(1)Council on environmental qualityNot later than 180 days after the date of enactment of this division, the Council on Environmental
			 Quality shall amend the regulations contained in part 1500 of title 40,
			 Code of Federal Regulations, to implement the provisions of this division
			 and the amendments made by this division, and shall by rule designate
			 States with laws and procedures that satisfy the criteria under section 560(d)(2)(A) of title 5, United States Code.
					(2)Federal agenciesNot later than 120 days after the date that the Council on Environmental Quality amends the
			 regulations contained in part 1500 of title 40, Code of Federal
			 Regulations, to implement the provisions of this division and the
			 amendments made by this division, each Federal agency with regulations
			 implementing the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall amend such regulations to implement the provisions of this division.
					
	Passed the House of Representatives September 18, 2014.Karen L. Haas,Clerk
	November 17, 2014Read the second time and placed on the calendar
